Exhibit 10.28
EXECUTION COPY
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
Google Products and Services Agreement
This Google Products and Services Agreement, including the “Master Agreement”
immediately below and all “Riders” and Exhibits to the Riders (collectively
referred to as the “Agreement”), is entered into by and between Google Inc., a
Delaware corporation (“Google”), and Clearwire Communications LLC, a limited
liability company formed under the laws of Delaware (“Customer”), and is
effective as of November 28, 2008 (“Effective Date”).
Table of Contents:
Master Agreement
Rider A – [*****]
Rider B – Desktop Device – Google Desktop Applications
Rider C – Desktop Portal and Phone Portal – Google Hosted Communications
Services
Rider D — Desktop Device and Phone Device – Other Google Hosted Services
Rider E – Desktop Portal – Google Maps
Rider F – Desktop Portal — Google Gadgets
Rider G – Phone Portal and Phone Device – Search, Advertising and Google Phone
Applications
Rider H – [*****]
Rider I – Network Provisions
Rider J – Development and Cooperation
Rider K – Privacy and Data Protection
Master Agreement
1. Defined Terms. The following capitalized terms shall have the meanings set
forth below. Capitalized terms used but not defined in this Master Agreement
shall have the meanings stated in the Riders.
1.1. “Beta Features” are those features of Google’s products or services which
are identified by Google as beta or unsupported in Google’s then current
technical documentation. Beta Features are provided “as is” and any use thereof
shall be undertaken solely at Customer’s own risk. Google reserves the right, in
its sole discretion, to include or cease providing Beta Features as part of any
products or services at any time. Beta Features shall be designated as such and
use of Beta Features by Customer shall be optional. Google shall not apply Beta
status to any product or features after such product or features have been made
commercially available on a non-Beta basis under this Agreement. Google
acknowledges and agrees that each of the Hosted Communication Services (as
defined herein) are not deemed to be Beta Features as a whole; provided, that
certain optional elements of the Hosted Communication Services may be designated
as Beta Features if Customer is otherwise able to offer the Hosted Communication
Services minus such optional elements without causing a material degradation of
the functionality of the Hosted Communication Services. Notwithstanding the
above, Google shall not implement any Beta Features on the Hosted Communications
Services without Customer’s written approval. Notwithstanding anything to the
contrary, Google agrees to use commercially reasonable efforts to inform
Customer prior to the removal of any Beta Features which Customer has
implemented.
1.2. “Brand Features” means the trade names, trademarks, service marks, logos,
domain names, and other distinctive brand features of each party, respectively,
as secured by such party from time to time.
1.3. “Customer Content” means any editorial, text, graphic, audiovisual, and
other content that is provided to Subscribers (or other end users of Customer’s
services or applications) that is not provided by Google.
1.4. “Customer Network” means the high speed 4G wireless communications network
that Customer plans to build in the Territory.
Confidential

Page 1 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
1.5. “Device(s)” means a device used by a Subscriber to access the Customer
Network. A Device is either a Desktop Experience Device or a Phone Device. (a)
“Desktop Experience Device(s)” (or “Desktop Device(s)”) is not a Phone Device
and means fixed and mobile computing devices (such as WiMAX enabled PCs, mobile
internet devices, and UMPs) that have a browser or a form-factor that allows
Google to deliver an uncompromised Google product, service and/or advertising
experience such that Google chooses to deliver a Google product, service and/or
advertising experience that is similar to those of desktop and laptop computers.
(b) “Phone Experience Device(s)” (or “Phone Device(s)”) means devices that have
a browser or a form-factor that constrains the display and/or input of
information such that Google deems it necessary to deliver a Google interface,
content, or application (native or network) that is similar to those delivered
to phone devices with the intent of delivering a better experience. For the
avoidance of doubt, Google may choose to create client-side applications
(including versions of Google Phone Applications) for, and/or choose to deliver
client-side applications (including Google Phone Applications) to, devices that
have been classified as Desktop Experience Device(s); provided, however, that
doing so will not allow Google to change the classification of a Device that has
previously been classified as a “Desktop Experience Device” to a Device
classified as a “Phone Experience Device” without Customer’s consent.
1.6. “Google Application(s)” means the machine-readable binary code versions of
the applications defined as “Google Application(s)” hereunder which are provided
to Customer in connection with this Agreement, and any modifications or updates
thereto that Google may make available hereunder from time to time in its sole
discretion.
1.7. “Google Protocol” means Google’s then current protocol for accessing and
implementing the Google products or services provided hereunder.
1.8. “Google Service(s)” means the services defined as “Google Service(s)”
hereunder which are provided in connection with this Agreement.
1.9. “Intellectual Property Rights” means any and all rights existing from time
to time under patent law, copyright law, semiconductor chip protection law,
moral rights law, trade secret law, trademark law, unfair competition law,
publicity rights law, privacy rights law, and any and all other proprietary
rights, as well as, any and all applications, renewals, extensions, restorations
and re-instatements thereof, now or hereafter in force and effect worldwide.
1.10. “Portal(s)” means either the “Desktop Portal” (the Customer-hosted website
that loads by default when the default browser of a Desktop Device is opened
(together with any alternative default start page operated by or on behalf of
Customer for access to the Internet by Subscribers)) or the “Phone Portal” (the
Customer-hosted website that loads by default when the default browser of a
Phone Device is opened (together with any alternative default start page
operated by or on behalf of Customer for access to the Internet by
Subscribers)).
1.11. “Subscriber(s)” means individual human end users of the Customer Network
accessing the Customer Network or Google products or services (as provided under
this Agreement) via a Device by non-automated means, but excluding any users
that have only an indirect relationship with Customer where Customer is acting
as a wholesaler, reseller, agency, MVNO enabler, or other intermediary with a
third party network provider.
1.12. “Territory” means the United States.
1.13. “Technically Feasible” means that a particular implementation does not
(a) violate Customer’s generally applicable acceptable use policies, (b) result
in significant complexity for use by Subscribers, (c) contradict Customer’s
publicly stated commitment to simplicity for Subscribers, (d) cause material
degradation to the Customer Network (other than degradation caused by bandwidth
usage in the normal usage of the applicable Google product or service), or
(e) require unreasonable support of Subscribers by Customer.
2. Term, Termination, Existing Agreements.
2.1. Term. The term of this Agreement begins on the Effective Date and ends on
the [*****] of the Effective Date (the “Term”), unless earlier terminated as
provided herein.
2.2. Termination.
(a) General. Either party may suspend performance and/or terminate this
Agreement, in whole or in part: (i) if the other party materially breaches any
material term or condition of this Agreement and fails to cure such breach
within thirty (30) days after receiving written notice thereof; or (ii) if the
other party becomes insolvent or makes any assignment for the
Confidential

Page 2 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
benefit of creditors or similar transfer evidencing insolvency, or suffers or
permits the commencement of any form of insolvency or receivership proceeding,
or has any petition under bankruptcy law filed against it, which petition is not
dismissed within sixty (60) days of such filing, or has a trustee, administrator
or receiver appointed for its business or assets or any part thereof. Except as
otherwise set forth in the Agreement, all Riders shall immediately terminate
upon any termination of this Master Agreement, however termination of any Rider
shall not impact any other Rider or this Master Agreement.
(b) Google Termination Rights. Google may terminate this Agreement, or the
provision of any Google products and services hereunder, upon written notice:
(i) immediately if Customer breaches Section 3.2 (Duty of Confidentiality) of
the Master Agreement; (ii) if Customer breaches Section 4.3 (Brand Features;
License Grant) of this Master Agreement and fails to cure such breach within
[*****] business days of written notice; (iii) if Customer breaches the
exclusivity provisions contained in the Riders and fails to cure such breach
within [*****] business days of written notice; (iv) immediately if Customer is
in material breach of the same provision of this Agreement more than [*****]
times notwithstanding any cure of such breaches; (v) immediately if Google
reasonably determines that it is commercially impractical to continue providing
the Google products and services in light of a change in applicable laws and
such change causes a material financial hardship to Google to continue providing
the Google products and services, provided that Google may not use the
termination rights in this clause unless Google no longer makes the relevant
Google products and services available to similarly situated partners; or
(vi) as otherwise provided in the Riders.
(c) Customer Termination Rights. Customer may terminate this Agreement, or the
use of any Google products and services hereunder, upon written notice:
(i) immediately if Google breaches Section 3.2 (Duty of Confidentiality) of the
Master Agreement; (ii) if Google breaches Section 4.3 (Brand Features; License
Grant) of this Master Agreement and fails to cure such breach within [*****]
business days of written notice; (iii) immediately if Google is in material
breach of the same provision of this Agreement more than [*****] times
notwithstanding any cure of such breaches [*****]; or (iv) as otherwise provided
in the Riders.
(d) Suspension and Termination in the Event of an Injunction. A party may
suspend performance under this Agreement in whole or in part with immediate
effect if, (i) as a result of a claim alleging facts that would constitute a
breach of the other party’s representations and warranties made in Section 5 or
(ii) due to the other party’s failure to comply with applicable laws, such party
is obliged by final or temporary court order or magisterial decision to
temporarily or permanently refrain from continuing to perform its obligations
under this Agreement. The suspending party’s rights under clause (ii) of this
provision shall become effective on the date of the court order or magisterial
decision or on the date of the service of the order irrespective of the
possibility of appeal. The suspending party shall use commercially reasonable
efforts to notify other party of any suspension under this paragraph. If any
suspension under this paragraph continues for more than ninety (90) days, either
party may terminate this Agreement with immediate effect.
(e) [*****].
2.3. Rights upon Termination.
(a) Generally. Upon the expiration or termination of the Agreement for any
reason: (i) all rights and licenses granted by each party to the other shall
cease immediately, except for rights and licenses that survive pursuant to
Section 6 of Rider C during the Wind-Down Period, (ii) each party shall promptly
return to the other party, or destroy and certify the destruction of, all
Confidential Information of the other party, provided however: (A) each party
may retain Confidential Information of the other party for any period required
by law or regulation and (B) each party is excused from returning or destroying
Confidential Information if, after using commercially reasonable efforts, it is
not be able to do so because such Confidential Information is not easily
accessible or separable for return or deletion; provided that no right to the
continued use of such Confidential Information shall be implied and (iii) each
party’s rights to use the other party’s Brand Features, as permitted under the
Agreement, shall cease immediately.
(b) Preloaded Google Application(s) Sell-Off Right. Notwithstanding the
provisions of Section 2.3(a) above, for a period of [*****] following expiration
or termination of this Agreement (“Sell-Off Period”), Customer shall have the
right to distribute in accordance with the terms and conditions of this
Agreement all Google Application(s) actually preloaded on the Customer’s Device
inventory (as permitted in Rider B and Rider G) as of the date of expiration or
termination of this Agreement (“Inventory”), and Customer shall have the right
to use the Google Brand Features in accordance with this Agreement in connection
with such Inventory (“Sell-Off Right”). Notwithstanding anything to the
contrary, the Sell-Off Right shall not apply in the event that this Agreement
(or any right granted hereunder) is suspended or terminated by Google pursuant
to Section 2.2(b) of this Master Agreement.
Confidential

Page 3 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
2.4. Non-exclusive Remedy. Termination or expiration of this Agreement, in part
or in whole, shall not limit either party from pursuing other remedies available
to it, nor shall either party be relieved of its obligation to pay all fees that
are due and owing under this Agreement through the effective date of
termination. Neither party shall be liable to the other for any damages
resulting solely from termination as permitted herein.
2.5. Existing Agreements. The Google Services Agreement and Order Form between
Google and Clearmedia, Inc. (with an effective date of January 1, 2008), Google
Apps Partner Edition Agreement between Google and Clearwire US LLC (with an
effective date of January 1, 2008), and the Google Services Agreement and Order
Form between Google and Sprint/United Management Company (with an effective date
of July 25, 2007) are, as of the Effective Date of this Agreement, hereby
terminated and replaced by this Agreement. The Order Form (Google Maps for
Enterprise Products and Services) and accompanying Google Maps for Enterprise
Purchase Agreement between Clearwire Corporation and Google (with an effective
date of March 27, 2007) is, as of the Effective Date of this Agreement, hereby
terminated. The parties agree to execute (or obtain the cooperation of the
relevant other parties to execute) any addition documentation necessary to
formally effect the termination of these other agreements as contemplated by
this paragraph. The parties agree to use commercially reasonable efforts to
assist Clearwire US LLC, Sprint/United Management Company, and Customer in
transitioning the end user accounts of the Google Hosted Communication Services
under the prior agreements over to the Hosted Communication Services under this
Agreement.
3. Confidentiality; PR.
3.1. Confidentiality. “Confidential Information” is information disclosed by one
party (“disclosing party”) to the other party (“receiving party”) under this
Agreement that is marked as confidential or would normally under the
circumstances be considered confidential information of the disclosing party.
This Agreement imposes no obligation upon a receiving party with respect to
Confidential Information that: (i) is known at the time of the disclosing
party’s disclosure thereof to the receiving party; (ii) is, or becomes, publicly
known, through no fault of the receiving party subsequent to the time of the
disclosing party’s disclosure thereof to the receiving party; (iii) is developed
by the receiving party independently of, and without use of, the Confidential
Information; (iv) is rightfully obtained by the receiving party from third
parties authorized to make such disclosure without restriction; (v) is
identified in writing by the disclosing party as no longer proprietary or
confidential; or (vi) is required to be disclosed by law, regulation, or court
order after giving reasonable notice to the disclosing party.
3.2. Duty of Confidentiality. The receiving party shall not disclose the
disclosing party’s Confidential Information to any third party other than to the
receiving party’s employees, agents, professional services advisors, and
affiliates who need to know it and who have agreed in writing to keep it
confidential. Those people and entities may use Confidential Information only to
exercise rights and fulfill obligations under this Agreement. A receiving party
will use the same degree of care, but no less than a reasonable degree of care,
as the receiving party uses with respect to its own information of a similar
nature to protect the Confidential Information and to prevent: (a) any use of
Confidential Information in violation of this Agreement and (b) communication of
Confidential Information to any unauthorized third parties. Both parties shall
also comply with Rider K (Privacy and Data Protection).
3.3. PR. Neither party will issue any public announcement regarding the
existence or content of this Agreement without the other party’s prior written
approval.
4. Ownership; License Grants.
4.1. Google Rights. As between Customer and Google, Google shall retain all
right, title and interest, including without limitation all Intellectual
Property Rights, relating to the Google products and services (and any
derivative works or enhancements thereof developed by Google or on behalf of
Google by a third party), including but not limited to, all software,
technology, information, content, materials, guidelines, documentation, and the
Google Applications, Google Services and the Google Protocol. Title, ownership
rights, and Intellectual Property Rights in and to the content accessed through
the Google products and services are the property of the applicable content
owner and may be protected by applicable copyright or other law. Customer shall
not acquire any right, title, or interest therein, except for the limited use
rights expressly set forth in the Agreement. Any rights not expressly granted
herein are deemed withheld.
4.2. Customer Rights. As between Customer and Google, Customer shall retain all
right, title and interest, including without limitation all Intellectual
Property Rights, relating to the Customer Content, the Customer Network, the
Portals and to any Site applications and features developed by Customer or on
behalf of Customer by third parties, including but not limited to all software,
technology, information, content, materials, guidelines, and documentation.
Google shall not acquire
Confidential

Page 4 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
any right, title or interest in or to such Customer Content, Customer Network,
the Portals, any Sites or applications or features. Notwithstanding anything to
the contrary in the Agreement, Customer and/or its licensors shall retain all
right, title and interest, including without limitation all Intellectual
Property Rights related to any and all enhancements, features, applications,
add-ons, gadgets, and other developments which are developed by Customer and/or
its licensors or contracted third party developers using the Hosted Services
APIs; provided that this sentence shall not be interpreted to grant any rights
to Customer in the Google products or services or the Hosted Services APIs. Any
rights not expressly granted herein are deemed withheld.
4.3. Brand Features; License Grant.
(a) Brand Features. Each party shall own all right, title and interest,
including without limitation all Intellectual Property Rights, relating to its
Brand Features. Some, but not all examples of Google Brand Features are located
at: http://www.google.com/permissions/trademarks.html (or such other URLs Google
may provide from time to time). Except to the limited extent expressly provided
in this Agreement, neither party grants, and the other party shall not acquire,
any right, title or interest (including, without limitation, any implied
license) in or to any Brand Features of the first party; and all rights not
expressly granted herein are deemed withheld. All use by Google of Customer
Brand Features (including any goodwill associated therewith) shall inure to the
benefit of Customer and all use by Customer of Google Brand Features (including
any goodwill associated therewith) shall inure to the benefit of Google. During
the Term, no party shall challenge or assist others to challenge the Brand
Features of the other party (except to protect such party’s rights with respect
to its own Brand Features) or the registration thereof by the other party, nor
shall either party attempt to register any Brand Features or domain names that
are confusingly similar to those of the other party.
(b) License to Google Brand Features. Subject to the terms and conditions of
this Agreement and Google’s prior written approval, Google grants to Customer a
limited, nonexclusive and nonsublicensable license during the Term to display
those Google Brand Features (i) expressly authorized for use in this Agreement
solely for the purposes expressly set forth herein or (ii) as otherwise approved
by Google. Notwithstanding anything to the contrary, Google may reasonably
revoke the license granted herein to use Google’s Brand Features upon providing
Customer with written notice thereof and a reasonable period of time to cease
such usage. Furthermore, in its use of any Google Brand Feature, Customer agrees
to adhere to Google’s then current Brand Feature use guidelines, which may be
found at the following URL: http://www.google.com/permissions/guidelines.html
and Google Mobile Branding Guidelines at
http://www.google.com/wssynd/mobile_guidelines.html (or such other URLs Google
may provide from time to time).
(c) License to Customer Brand Features. Subject to the terms and conditions of
this Agreement, Customer grants to Google a limited, nonexclusive and
nonsublicensable license during the Term to display those Customer Brand
Features (i) expressly authorized for use in this Agreement solely for the
purposes expressly set forth herein or (ii) or as otherwise approved by
Customer. Furthermore, in its use of any Customer Brand Feature, Google agrees
to adhere to Customer’s then current Brand Feature use guidelines, if Google is
notified of the existence of such Brand Feature use guidelines in writing.
Notwithstanding anything to the contrary, in the event Google materially fails
to comply with Customer’s Brand Feature use guidelines and Google fails to
correct such improper usage within three (3) days after Customer provides
written notice of the improper usage, Customer may revoke the license granted
herein to use Customer’s Brand Features upon providing Google with written
notice thereof.
5. Representations, Warranties and Disclaimer. Each party represents and
warrants that it has full power and authority to enter into the Agreement and
that the execution and delivery of this Agreement, and the performance of its
obligations hereunder, shall not constitute a breach or default of or otherwise
violate any agreement to which either party is a party on the Effective Date.
Except for the covenants in any of the applicable Riders, Google does not
warrant that the Google products and services shall meet all of Customer’s
requirements or that performance of the Google products and services shall be
uninterrupted, virus-free, secure or error-free. Except as expressly provided
for herein, NEITHER PARTY MAKES ANY OTHER WARRANTY OF ANY KIND, WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE AND NONINFRINGEMENT.
6. Indemnification.
6.1. Google Indemnity. (a) Google will indemnify, defend, and hold harmless
Customer and its respective directors, officers, agents, employees
(collectively, “Customer Indemnitees”) from any third party lawsuit or
proceeding brought against a Customer Indemnitee based upon or otherwise arising
out of [*****]. (b) Notwithstanding the foregoing, in no event shall Google have
any obligations or liability under this Section to the extent arising from:
[*****]. (c) To the extent that Google reasonably believes that any of the
Google Applications and Google Services infringe the Intellectual Property
Confidential

Page 5 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
Rights of any third party, Google will use commercially reasonable efforts to
(i) replace the Google Applications and Google Services with substantially
equivalent services; (ii) modify the Google Applications and Google Services so
that they become non-infringing; or (iii) obtain all necessary licenses to
permit Customer to continue using the Google Applications and Google Services as
contemplated hereunder at no additional cost to Customer. If Google can not
accomplish the foregoing after using commercially reasonable efforts, Google
reserves the right to terminate, upon written notice to Customer, Customer’s
continued use of any Google Applications and Google Services which are alleged
or reasonably believed by Google to infringe but only to the extent necessary to
avoid any applicable infringement. [*****].
6.2. Customer Indemnity. (a) Customer will indemnify, defend and hold harmless,
Google and its respective directors, officers, agents, employees (collectively,
“Google Indemnitees”) from any third party lawsuit or proceeding brought against
a Google Indemnitee based upon or otherwise arising out of [*****].
(b) Notwithstanding the foregoing, in no event shall Customer have any
obligations or liability under this Section to the extent arising from: [*****].
(c) To the extent that Customer reasonably believes that any of the Sites or
Portals infringe the Intellectual Property Rights of any third party, Customer
shall use commercially reasonable efforts to (i) modify the Sites and Portals so
that they become non-infringing or (ii) obtain all necessary licenses to permit
Customer to continue using the Google products and services as contemplated
hereunder at no additional cost to Google. If Customer can not accomplish the
foregoing after using commercially reasonable efforts, nothing in this Agreement
shall be interpreted to prevent Customer from suspending or ceasing to provide
the Sites or Portals or a portion of the Sites or Portals to Subscribers as
necessary to mitigate such infringement (which would have a secondary effect on
the provision of Google products and services). Notwithstanding anything to the
contrary, any such suspension or cessation shall not be deemed a breach of any
provision of this Agreement. For avoidance of doubt, the previous two sentences
shall not be interpreted to modify or narrow the Customer’s exclusivity
obligations in the Riders.
6.3. General. (a) Indemnification provided under Sections 6.1 and 6.2 shall be
limited to (i) payment by the indemnifying party (“Indemnitor”) of all damages
and costs finally awarded for such claim, (ii) all interim damages and costs
that a court may require Indemnitee to pay for such claim, (iii) settlement
costs approved in writing by the Indemnitor, and (iv) costs incurred by the
Indemnitor (including attorney fees) in the defense of the claim. (b) The
foregoing obligations shall exist only to the extent not prejudiced by any
failure of the party seeking indemnification (“Indemnitee”) to: (i) promptly
notify the Indemnitor of such claim, (ii) provide the Indemnitor with reasonable
information, assistance and cooperation in defending the lawsuit or proceeding,
and (iii) give the Indemnitor full control and sole authority over the defense
and settlement of such claim; provided, however, that Indemnitor may not settle
any claim to the extent there is any acknowledgement of fault of Indemnitee
without Indemnitee’s written consent, such written consent not to be
unreasonably withheld or delayed. (c) As part of providing the reasonable
information, assistance and cooperation described in (ii), the Indemnitee shall
not be required to incur costs to an outside vendor, unless the Indemnitor
agrees to reimburse Indemnitee for such costs. The Indemnitee may join in
defense with counsel of its choice at its own expense. The Indemnitor shall only
reimburse the Indemnitee for expenses incurred by the Indemnitee with the
Indemnitor’s prior written approval. Notwithstanding the foregoing, if the
Indemnitor declines to assume full control over the defense and settlement of
such claim, then Indemnitor shall also be responsible for reasonable attorney
fees incurred by the Indemnitee in the defense and settlement of the claim.
SECTION 6 STATES THE PARTIES’ ENTIRE LIABILITY AND EXCLUSIVE REMEDY WITH RESPECT
TO INFRINGEMENT OF A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS AS SET FORTH
ABOVE.
7. Limitation of Liability.
7.1. Limitation. SUBJECT TO SECTION 7.2, NEITHER PARTY SHALL BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES,
INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOST PROFITS, LOST REVENUE OR COSTS OF
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, HOWEVER CAUSED AND UNDER ANY THEORY
OF LIABILITY, INCLUDING BUT NOT LIMITED TO CONTRACT OR TORT (INCLUDING PRODUCTS
LIABILITY, STRICT LIABILITY AND NEGLIGENCE), AND WHETHER OR NOT SUCH PARTY WAS
OR SHOULD HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF SUCH DAMAGE AND
NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY STATED
HEREIN. SUBJECT TO SECTION 7.2, IN NO EVENT SHALL EITHER PARTY’S LIABILITY FOR
ANY CLAIM ARISING OUT OF THIS AGREEMENT (WHEN AGGREGATED WITH THAT PARTY’S
LIABILITY FOR ALL OTHER CLAIMS ARISING OUT OF THIS AGREEMENT) EXCEED [*****].
7.2. Exclusions from Limitations. Unless and then only to the extent this
Agreement expressly states otherwise, nothing in this Agreement shall exclude or
limit either party’s liability for: (a) breaches of the exclusivity obligations
contained in Section 16 of Rider A, Section 5.3 of Rider C, Section 3 of Rider
D, Section 3 of Rider E, and Section 6.1 of Rider G, provided that in no event
will Customer’s liability for breaches of these exclusivity obligations
collectively exceed [*****]; (b)
Confidential

Page 6 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
breaches of any confidentiality obligations contained in this Agreement;
(c) infringement or misappropriation of the other party’s Intellectual Property
Rights; (d) Customer’s breach of Section 3.5 (Subscriber License Agreement) of
Rider C or Section 4.5(d) of Rider G); and (e) any amounts payable to third
parties pursuant to the parties’ indemnification obligations hereunder;
provided, however, [*****]; provided further, [*****].
7.3. Allocation of Risk. The parties agree that the mutual agreements made in
this Section 7 reflect a reasonable allocation of risk, and that each party
would not enter into the Agreement without these limitations on liability.
8. Taxes and Other Charges. All payments under the Agreement are exclusive of
taxes imposed by any governmental entity. Each party shall pay any applicable
taxes, including sales, use, personal property, value-added, excise, customs
fees, import duties or stamp duties or other taxes and duties imposed by
governmental entities of whatever kind and imposed with respect to the
transactions for services provided under the Agreement, including penalties and
interest, but specifically excluding taxes based upon the other party’s net
income. When either party has the legal obligation to collect any applicable
taxes, the appropriate amount shall be invoiced to and paid by the other party
“net thirty (30) days” from the date of invoice or other notification. Each
party shall promptly provide the other party with such documentation as may be
required by the applicable governmental entity in order for the other party to
process payments hereunder (including, without limitation, a valid certificate
of Customer’s or Google’s (as applicable) exemption from obligation to pay taxes
as authorized by the appropriate governmental entity), and either party may
withhold any payments required to be made hereunder until the other party has
provided such documentation. Each party shall promptly provide the other party
with original or certified copies of all tax payments or other sufficient
evidence of tax payments at the time such payments are made by Customer or
Google, as applicable, pursuant to the Agreement. [*****].
9. Miscellaneous.
9.1. Compliance with Laws. Each party shall comply with all laws, rules and
regulations, if any, applicable to it in connection with the performance of its
obligations under the Agreement.
9.2. Notices. All notices shall be in English and in writing and (a) if sent to
Customer to the address of Customer’s corporate headquarters and (b) if sent to
Google at 1600 Amphitheatre Parkway, Mountain View, CA 94043 or as otherwise
provided in writing for such notice purposes; provided, however, that all
invoices and payments shall be sent to the attention of Google Finance, all
legal notices shall be sent to the attention of the Google Legal Department, and
all other correspondence shall be sent to the attention of the account manager
specified by Google. Notice shall be deemed given (i) upon receipt when
delivered personally, or (ii) upon written verification of receipt from
overnight courier, (iii) upon verification of receipt of registered or certified
mail.
9.3. Assignment.
     (a) Generally. Neither party shall assign or otherwise transfer its rights
or delegate its obligations under the Agreement, in whole or in part. Any
attempted assignment, delegation or transfer in derogation hereof shall be null
and void. For purposes of this sentence, an assignment shall be deemed to
include, without limitation, any transaction or series of transactions in which
another party or parties acquire the direct or indirect power to direct the
management and policies of a party or its assets, whether by way of merger,
consolidation, change of control, sale of all or substantially all of a party’s
securities or assets, contract, management agreement or otherwise.
     (b) Google Permitted Assignment. Notwithstanding Section 9.3(a), Google may
assign its rights or delegate its obligations under this Agreement, in whole or
in part, without the consent of Customer, to a subsidiary of Google. Following
an assignment by Google to a subsidiary of Google, Google shall not be relieved
of and shall continue to be liable for all the obligations applicable to it
hereunder, unless Customer provides written approval for the release of Google’s
obligations, such approval not to be unreasonably withheld; provided, that the
only basis for Customer to withhold such written approval shall be Customer’s
reasonable belief that the subsidiary of Google is not sufficiently capitalized
or does not have sufficient operational resources to fulfill the financial,
indemnification, and other obligations under this Agreement.
     (c) Customer Permitted Assignment. Notwithstanding Section 9.3(a), Customer
may assign this Agreement (in whole, but not in part) as part of a change of
control (including by way of merger, reverse-triangular merger, consolidation,
sale of stock, or sale of all or substantially all of its assets) without the
consent of Google; provided, the assignee must deliver to Google a written
instrument agreeing to be bound by all of the terms and conditions applicable to
Customer; provided further, that if (i) the change of control involves a
competitor of Google (as
Confidential

Page 7 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
reasonably determined by Google), (ii) Google has a reasonable belief that the
assignee is not sufficiently capitalized, or (iii) Google has a reasonable
belief that the assignee does not have sufficient operational resources to
fulfill the financial, indemnification, and other obligations under this
Agreement, then Google may elect to terminate this Agreement without recourse or
liability therefor.
9.4. Consultations. Before a party initiates legal action against the other
arising from the Agreement (except to seek injunctive or equitable relief or to
otherwise protect its Intellectual Property Rights), the matter in controversy
shall first be referred to an officer of each party, who shall make good faith
and reasonable efforts to resolve the matter.
9.5. Governing Law. The laws of New York, excluding New York’s choice of law
rules, and applicable federal U.S. laws shall govern the Agreement. Each party
agrees to submit to the personal and exclusive jurisdiction of the state and
federal courts located in the Southern District of New York. The parties
specifically exclude from application to the Agreement the United Nations
Convention on Contracts for the International Sale of Goods and the Uniform
Computer Information Transactions Act.
9.6. Equitable Relief. Either party may seek equitable relief, including
temporary restraining orders or injunctions, in addition to all other remedies,
available at law or under this Agreement.
9.7. Entire Agreement. The Agreement supersedes any other prior or collateral
agreements, whether oral or written, with respect to the subject matter hereof.
This Master Agreement and the Riders (and exhibits thereto), and any terms
located at URLs referenced pursuant to the Agreement (which are all incorporated
herein by reference), constitute the entire agreement with respect to the
subject matter hereof, and any terms contained in any related purchase order(s)
or other documents pertaining to the subject matter of the Agreement shall be
null and void. In the event of conflict between the terms of this Agreement and
the terms contained in any URLs referenced in this Agreement, this Agreement
shall govern with respect to such conflict. In the event of conflict between the
terms of this Master Agreement and the terms of the Riders, the Riders shall
govern with respect to such conflict.
9.8. Amendments. Any amendments or modifications to the Agreement must be in
writing, refer to the Agreement,; and be executed by an authorized
representative of each party.
9.9. No Waiver. The failure to require performance of any provision shall not
affect a party’s right to require performance at any time thereafter; nor shall
waiver of a breach of any provision constitute a waiver of the provision itself.
9.10. Severability. If any provision is adjudged by a court of competent
jurisdiction to be unenforceable, invalid or otherwise contrary to law, such
provision shall be interpreted so as to best accomplish its intended objectives
and the remaining provisions shall remain in full force and effect.
9.11. Survival. The following sections of this Master Agreement and the Riders
shall survive any expiration or termination of this Agreement: Master Agreement
– Sections 2.3, 2.4, 3, 4.1, 4.2, 4.3(a), 5 through 9; Rider B – Sections 3.2,
Rider C – Section 6 (but only for the period described therein); Rider G –
Section 4.2, and Rider K (to the extent described in Section 6 therein).
9.12. Independent Contractors. The parties hereto are and shall remain
independent contractors and nothing herein shall be deemed to create any agency,
partnership, or joint venture relationship between the parties. Neither party
shall be deemed to be an employee or legal representative of the other nor shall
either party have any right or authority to create any obligation on behalf of
the other party.
9.13. No Third Party Beneficiaries or Obligors. The Agreement is not intended to
benefit, nor shall it be deemed to give rise to, any rights in any third party.
This Agreement is not intended to create any obligations on any third party,
including, without limitation, (i) any third party for whom Customer is acting
as a wholesaler, reseller, agency, MVNO enabler, or other intermediary with a
third party network provider or (ii) any Customer equityholder or investor.
9.14. Force Majeure; Transmissions. Neither party shall be liable for failing or
delaying performance of its obligations (except for the payment of money)
resulting from any condition beyond its reasonable control, including but not
limited to, governmental action, acts of terrorism, earthquake, fire, flood or
other acts of God, power failures, and Internet disturbances; provided that such
excusal from performance shall last only so long as such condition exists or so
long as the excused party has had a reasonable opportunity to mitigate and/or
eliminate the effect of such condition, whichever period is shorter. Except for
the Hosted Communication Services or as otherwise provided in the Riders, Google
shall not be responsible for receiving data, queries or requests directly from
Subscribers or any other third party, for transmission of
Confidential

Page 8 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY
data between Customer’s (or any Subscriber’s) and Google’s network interface, or
for displaying any applicable Results Set(s) to Subscribers.
9.15. Successors; Counterparts; Drafting; General. The Agreement (a) shall be
binding on and inure to the benefit of each of the parties and their respective
successors and assigns; (b) may be executed in counterparts, including facsimile
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument; and (c) shall be
construed as if both parties jointly wrote it.
Confidential

Page 9 of 9



--------------------------------------------------------------------------------



 



EXECUTION COPY

                      CLEARWIRE COMMUNICATIONS LLC       GOOGLE INC.    
 
                   
By:
  /s/ Hope Cochran
 
      By:   /s/ Jeff Shardell
 
   
 
                    Name: Hope Cochran       Name: Jeff Shardell    
 
                    Title: Senior Vice President, Finance and Treasurer      
Title: Director, Websearch & Syndication    
 
                    Date: November 28, 2008       Date: November 19, 2008    

[Signature page to the Google Products and Services Agreement]
Confidential



--------------------------------------------------------------------------------



 



EXECUTION COPY
Rider A
[*****]
GENERAL For the purposes of this Rider:
1.1. “Above-the-fold” means that portion of an Internet browser that is visible
to any Subscriber at a minimum resolution of 800 by 600 pixels without scrolling
within the applicable Web page, as viewed through an Internet browser
application considered among the top two (2) most widely used from time to time.
1.2. “Ads” or “Advertising Results” means advertisements served by Google
hereunder.
1.3. “Client ID” means a unique alphanumeric code provided to and used by
Customer as specified by Google for purposes of identifying each query or
request. Google may assign and modify the number of Client IDs for each Google
Service provided under this Rider from time to time. Customer shall use Client
IDs as instructed by Google, and shall provide such information to Google as
Google may reasonably request with respect to the use and application of any
Client IDs.
1.4. “Customer Desktop Application” means any application, widget, plug-in,
helper, component or other executable code that runs on user’s Desktop Device;
examples of Customer Desktop Applications include those that provide instant
messaging, chat, email, data, file viewing, media playing, file sharing, games,
internet navigation, search and other services.
1.5. “Customer’s Technical Contact” means the technical employee of Customer
designated by Customer
1.6. “Destination Page” means any Web page which may be accessed by clicking on
any portion of an Advertising Result and/or Search Result.
1.7. “Maps Terms of Use” means the Terms of Service for Google Maps as updated
by Google from time to time, the current version of which is located at
http://www.google.com/intl/en_us/help/terms_maps.html.
1.8. “Results Page” means a Web page on which Google search and/or advertising
results provided under this Rider are displayed.
1.9. “Search Results” means the search results provided by Google through any
search Service ordered by Customer, if any, under this Rider.
1.10. “Site(s)” means the “WebSearch Site(s),” “Local Search Site(s)”, “AFS
Site(s),” “AdSense for Local Search Site(s),” and “AFC Site(s)” collectively,
which are those Web sites located at the URLs identified as such on the Cover
Page(s) of this Rider, as the same may be amended from time to time as permitted
herein. The list of Site(s) may be updated from time to time subject to Google’s
prior written consent.
1.11. “Valid IP Addresses” means those Internet protocol addresses provided by
Customer and approved by Google prior to implementation of the applicable
Services. The list of Valid IP Addresses may be modified by Customer upon
forty-eight (48) hours notice to Google via the online Google Administration
Console located at http://console.google.com, or such other URL as may be
updated by Google from time to time.
WEBSEARCH
1.12. “WebSearch Box” means a search box into which Subscribers may enter
queries to search the Web. WebSearch Boxes must be approved by Google and
located on a WebSearch Site or a Customer Desktop Application that is approved
by Google to access the WebSearch Service.
1.13. “WebSearch Query” means a query sent to Google by Customer to be processed
by Google’s WebSearch Service.
Confidential

A-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
1.14. “WebSearch Protocol” means the protocol provided by Google for accessing
the WebSearch Services, as such protocol may be updated by Google from time to
time.
1.15. “WebSearch Results” means WebSearch search results provided by Google
through its WebSearch Service.
1.16. “WebSearch Results Set” means the set of WebSearch Results (not to exceed
ten (10) individual results) transmitted by Google to Customer in response to a
WebSearch Query.
1.17. “WebSearch Service” means the Google Service known as Google’s WebSearch
Service.
LOCAL SEARCH
1.18. “Local Content” means content provided by Google to Customer as part of
the Local Search Services, which Google either owns, controls or otherwise has
the right to license. Google may update the Local Content from time to time in
its sole discretion.
1.19. “Local Search Box” means a search box into which Subscribers may enter
Local Search Queries. Local Search Boxes must be approved by Google and located
on a Local Search Site or a Customer Desktop Application that is approved by
Google to access the Local Search Service.
1.20. “Local Search Query” means a query sent to Google by Customer to be
processed by Google’s Local Search Services.
1.21. “Local Search Protocol” means the protocol provided by Google for
accessing the Local Search Services, as such protocol may be updated by Google
from time to time.
1.22. “Local Search Results” means the results of any Local Search Query
processed by Google through its Local Search Services which may include local
search results and, if available, instruction data to enable Customer to
construct a map displaying the location of the business(es) and/or point(s) of
interest to which a Local Search Query relates.
1.23. “Local Search Results Set” means the set of Local Search Results (which
may include up to ten (10) individual results) transmitted by Google to Customer
in response to a Local Search Query.
1.24. “Local Search Service” means the Google Service known as Google’s local
search Service, which provides geographically-based online search and mapping
functionalities.
ADSENSE FOR SEARCH
1.25. “AFS Ads” means the advertisements provided by Google to Customer under
this Agreement through Google’s AFS Service.
1.26. [*****].
1.27. “AFS Percentage” means the percentage set forth under the title
“Customer’s AFS Revenue Share Percentage” in the AdSense for Search Table on the
Cover Page(s) of this Rider.
1.28. “AFS Protocol” means the protocol provided by Google for accessing the AFS
Services, as such protocol may be updated by Google from time to time.
1.29. “AFS Query” means a query sent to Google by Customer to be processed by
Google’s AFS Service.
1.30. “AFS Results Set” means the set of AFS Ads transmitted by Google to
Customer in response to an AFS Query.
1.31. “AFS Revenues” for any period during the Term means ad revenues that are
recognized by Google in such period and attributed to AFS Ads displayed on the
AFS Site in such period in accordance with the requirements of this Agreement.
1.32. “AFS Service” means the Google Service known as Google’s AdSense for
Search Service.
Confidential

A-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
1.33. “Net AFS Revenues” for any period means AFS Revenues for such period MINUS
the AFS Deduction for such period.
ADSENSE FOR LOCAL SEARCH
1.34. “AdSense for Local Search Ads” means the advertisements provided by Google
to Customer under this Agreement through Google’s AdSense for Local Search
Service.
1.35. [*****].
1.36. “AdSense for Local Search Percentage” means the percentage set forth under
the title “Customer’s AdSense for Local Search Revenue Share Percentage” in the
AdSense for Local Search Table on the Cover Page(s) of this Rider.
1.37. “AdSense for Local Search Protocol” means the protocol provided by Google
for accessing the AdSense for Local Search Services, as such protocol may be
updated by Google from time to time.
1.38. “AdSense for Local Search Query” means a query sent to Google by Customer
to be processed by Google’s AdSense for Local Search Service.
1.39. “AdSense for Local Search Results Set” means the set of AdSense for Local
Search Ads transmitted by Google to Customer in response to an AdSense for Local
Search Query.
1.40. “AdSense for Local Search Revenues” for any period during the Term means
ad revenues that are recognized by Google in such period and attributed to
AdSense for Local Search Ads displayed on the AdSense for Local Search Site in
such period in accordance with the requirements of this Agreement.
1.41. “AdSense for Local Search Service” means the Google Service known as
Google’s AdSense for Local Search Service.
1.42. “Net AdSense for Local Search Revenues” for any period means AdSense for
Local Search Revenues for such period MINUS the AdSense for Local Search
Deduction for such period.
ADSENSE FOR CONTENT
1.43. “AFC Ads” means the advertisements provided by Google to Customer under
this Agreement through Google’s AFC Service.
1.44. [*****].
1.45. “AFC Percentage” means the percentage set forth under the title
“Customer’s AFC Revenue Share Percentage” in the AdSense for Content Table on
the Cover Page(s) of this Rider.
1.46. “AFC Protocol” means the protocol provided by Google for accessing the AFC
Services, as such protocol may be updated by Google from time to time.
1.47. “AFC Request” means a request for AFC Ads in connection with a pageview of
a page on which AFC Ads are to be displayed.
1.48. “AFC Results Set” means the set of AFC Ads transmitted by Google in
response to an AFC Request.
1.49. “AFC Revenues” for any period during the Term means ad revenues that are
recognized by Google in such period and attributed to AFC Ads displayed on the
AFC Site in such period in accordance with the requirements of this Agreement.
1.50. “AFC Service” means Google’s AdSense for Content Service.
1.51. “Link Units” means link units provided by Google to Customer through
Google’s AFC Service.
Confidential

A-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
1.52. “Net AFC Revenues” for any period means AFC Revenues for such period MINUS
the AFC Deduction for such period..
2. Customer Obligations.
2.1. Prohibited Actions. Customer shall not, and shall not allow any third party
to:
(a) edit, modify, truncate, filter or change the order of the information
contained in any Search Results and/or Advertising Results (either individually
or collectively), including, without limitation, by way of commingling Search
Results and/or Advertising Results with non-Google provided search results or
advertising except as permitted in this Rider;
(b) frame any Results Page or Destination Page;
(c) redirect a Subscriber away from the Destination Page, provide a version of
the Destination Page different from the page a Subscriber would access by going
directly to the Destination Page, intersperse any content between an Advertising
Result or Search Result and the corresponding Destination Page or implement any
click tracking or other monitoring of Advertising Results or Search Results;
(d) display any Search Results and/or Advertising Results in pop-up, pop-under,
exit windows, expanding buttons, or animation;
(e) knowingly display any Search Results and/or Advertising Results to any third
parties other than Subscribers of the services provided in this Rider;
(f) knowingly minimize, remove or otherwise inhibit the full and complete
display of any Results Page (including any Search Results and/or Advertising
Results), and the corresponding Destination Pages;
(g) [intentionally left blank]
(h) knowingly access, launch and/or activate the Google services through or
from, or otherwise incorporate the Google services in, any software application,
Web site or other means other than the Site(s), and then only to the extent
expressly permitted herein;
(i) transfer, sell, lease, syndicate, sub-syndicate, lend, or use for
co-branding, timesharing, service bureau or other unauthorized purposes any
Google services or access thereto (including, but not limited to Search Results
and/or Advertising Results, or any part, copy or derivative thereof), except as
permitted by this Rider;
(j) enter into any arrangement or agreement under which any third party pays
Customer fees, Customer pays any third party fees, or either shares in any
revenue payments and/or royalties for any Search Results and/or Advertising
Results;
(k) knowingly (whether directly or indirectly) generate queries, or impressions
of or clicks on Search or Advertising Results, through any automated, deceptive,
fraudulent or other unnatural means (including, but not limited to, click spam,
robots, macro programs, and Internet agents);
(l) knowingly encourage or require Subscriber or any other persons, either with
or without their knowledge, to click on Advertising Results through offering
incentives or any other methods that are manipulative, deceptive, malicious or
fraudulent (each of the foregoing in subsections (k) and (l) a “Fraudulent
Act”);
(m) modify, adapt, translate, prepare derivative works from, decompile, reverse
engineer, disassemble or otherwise attempt to derive source code from any Google
services, the Google Protocol, content, data, routines, algorithms, software,
materials, and documentation that Google provides to Customer in connection with
the Google services;
(n) remove, deface, obscure, or alter Google’s copyright notice, trademarks or
other proprietary rights notices on any of the Sites or any attribution affixed
to or provided as a part of any Google services, the Google Protocol, or any
other Google technology, software, materials and documentation; or
(o) “crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Google services (including, but not limited to,
Search Results, Advertising Results, Local Content, or any part, copy or
derivative thereof).
Further, except for specific portions of the Site(s) over which Customer does
not exert editorial control, no Site or approved Customer Desktop Application
shall contain any pornographic, hate-related or violent content or contain any
other material, products or services that violate or encourage conduct that
would violate any criminal laws or any other applicable laws. Notwithstanding
the foregoing, the restrictions in the previous sentence do not apply to third
party Web sites or content to which the Sites or approved Customer Desktop
Applications link or any other content, information or data provided by Google,
Subscribers or other third parties. Notwithstanding the above, if Google
reasonably believes that that specific portions of the Site(s) or approved
Customer Desktop Application(s) contain the improper matter (whether Customer
exerts editorial control or not) as identified in this paragraph or links to a
substantial amount of improper matter of the nature identified in this
paragraph, then Google may notify Customer (with reasonable specificity of the
problematic portions of the Site(s) or Customer Desktop Application(s)) and
Customer agrees to use commercially reasonable efforts to either (i)
Confidential

A-4



--------------------------------------------------------------------------------



 



EXECUTION COPY
promptly remove the Google services from those specific portions of the Site(s)
or Customer Desktop Application(s) after receiving such notice or (ii) remove
the improper matter or links to improper matter from those specific portions of
the Site(s) or Customer Desktop Application(s) after receiving such notice.
Customer agrees not to knowingly produce or distribute any software, or permit
any of its software to be distributed with software, that prevents the display
of ads provided by Google (such as by way of blocking or replacing ads);
provided that Customer may offer advertising and pop-up blocking software to
Subscribers; provided, that if any such software functions to block ads served
by Google, then upon notice from Google, Customer agrees to use commercially
reasonable efforts to promptly remove or modify such software such that it does
not block Google served ads.
2.2. Implementation. Customer shall use commercially reasonable efforts to
ensure that there is no use of or access to any Google Services provided under
this Rider through Customer’s properties which are not in compliance with the
terms of the Agreement or not otherwise approved by Google, and Customer shall
use commercially reasonable efforts to monitor and disable any such access or
use by unauthorized parties (including, but not limited to, spammers or any
third party sites). Furthermore, prior to Customer’s initial launch of the
Google Services on each Site, Google shall have the right to review and approve
the means used by Customer to deploy the Google Services on each Site with such
approval not to be unreasonably withheld or delayed. Following the initial
launch of the Google Services on each Site, to the extent that Customer
substantially changes the way in which the Google Services are rendered or
displayed on the Site, Google (i) may review and approve such changes with such
approval not to be unreasonably withheld or delayed and (ii) may (in the event
Google disapproves of such changes) upon (48) forty-eight hours written notice
to Customer, suspend any continued use of the applicable Google Services until
such time as Customer implements adequate corrective modifications as reasonably
required and determined by Google. Google may send a reasonable number of
uncompensated test queries to the Site(s) or Customer Desktop Application(s) at
any time to verify Customer’s compliance with the requirements of this
Agreement.
2.3. Google Restrictions. Google agrees that the Google Services provided under
this Rider shall not (a) facilitate or promote illegal activity or contain
content that is illegal, (b) contain content, material, or information that is
defamatory, obscene, distasteful, racially or ethnically offensive, harassing,
or that is discriminatory based upon race, gender, color, creed, age, sexual
orientation, or disability, or (c) contain sexually suggestive or explicit
content (collectively, the “Content Standards”). Notwithstanding the foregoing,
the Content Standards do not apply to Search Results, Advertising Results, Local
Content, third party Web sites or content to which such Search Results,
Advertising Results or Local Content may link, or any other content,
information, or data provided by Customer, Subscribers, or other third parties.
2.4. Additional Restrictions. Each party also agrees that it shall use
commercially reasonable efforts so as to not introduce into the other party’s
hardware, software, or network any software virus, worm, “back door,” “Trojan
Horse,” or similar harmful code. For avoidance of doubt, the parties acknowledge
and agree that this paragraph does not impose on either party the obligation to
control the activities of Subscribers or other third parties.
3. WebSearch Services.
3.1. Scope of WebSearch Services. During the Term and subject to the terms and
conditions of this Agreement, Google shall provide Customer with WebSearch
Results through its WebSearch Service for display on the WebSearch Sites as
permitted herein. Customer agrees to implement the WebSearch Service as provided
herein on the WebSearch Sites upon launch of the Desktop Portal, and to maintain
such implementation thereafter during the Term. Customer agrees to implement the
WebSearch Service on any WebSearch Site added thereafter to the extent permitted
herein. Customer may elect to implement the WebSearch Service as provided herein
on Customer Desktop Applications that are approved by Google to access the
WebSearch Service, and Customer agrees to maintain such implementation
thereafter during the Term.
3.2. Implementation of WebSearch Services. Unless otherwise agreed to by Google
in writing, Customer shall implement the WebSearch Services in a manner that:
(a) conforms to the WebSearch Specifications set forth in the Cover Page(s) of
this Rider, if any; (b) conforms to Google’s brand treatment guidelines for
WebSearch as updated by Google from time to time, the current version of which
is located at http://www.google.com/wssynd/02brand.html; (c) conforms to the
screenshots and specifications to be mutually agreed upon by the parties; and
(d) otherwise complies with the technical and implementation requirements
provided by Google from time to time, including those instructions contained in
the documentation setting forth the WebSearch Protocol. Without limiting the
foregoing, Customer acknowledges and agrees to the following:
Confidential

A-5



--------------------------------------------------------------------------------



 



EXECUTION COPY
3.2.1. Search Boxes and Queries. Customer shall implement on each WebSearch Site
a WebSearch Box for Subscribers to enter WebSearch Queries. Customer may
implement on approved Customer Desktop Applications a WebSearch Box for
Subscribers to enter WebSearch Queries. WebSearch Boxes may only be located on a
WebSearch Site and approved Customer Desktop Applications, and on no other Web
site, application or other property. The format and location of each WebSearch
Box on each WebSearch Site and approved Customer Desktop Application is subject
to the written consent of Google, such consent not to be unreasonably withheld,
conditioned or delayed. Unless (and then only to the extent) otherwise approved
by Google in writing, Customer understands and agrees that: (a) queries sent to
Google for processing under its WebSearch Service may be initiated only by
Subscribers entering text into WebSearch Boxes on the WebSearch Site and
approved Customer Desktop Applications as provided herein; and (b) Customer
shall send any and all queries generated on the WebSearch Sites and approved
Customer Desktop Applications as provided in subsection (a) above to Google for
processing under its WebSearch Services in accordance with the requirements
provided by Google, without editing, filtering, truncating, appending terms to
or otherwise modifying such WebSearch Queries, either individually or in the
aggregate. Notwithstanding anything to the contrary, Google shall have no
obligation to process WebSearch Queries that are not sent in compliance with the
requirements of this Agreement.
3.2.2. Operation of WebSearch Services. Customer shall ensure that each
WebSearch Query shall (a) be from a list of Valid IP Addresses approved by
Google for the WebSearch Services; (b) contain a Client ID approved by Google
for the WebSearch Services; and (c) include Subscriber IP address and user agent
information. Upon Google’s receipt of a WebSearch Query, Google shall transmit a
WebSearch Results Set, to the extent available, via Google’s network interface
in accordance with the WebSearch Protocol. Customer shall then display, in each
instance, the entire WebSearch Results Set that corresponds to such WebSearch
Query on the applicable WebSearch Site in the manner contemplated by this
Agreement, without editing, filtering, reordering, truncating, adding content to
or otherwise modifying such WebSearch Results Set.
3.2.3. Labeling, Branding and Attribution. Each WebSearch Box located on a
WebSearch Site and each Results Page containing a WebSearch Results Set shall
conspicuously display a graphic module, in the form as provided by Google from
time to time, that unambiguously indicates that the WebSearch Results Sets are
provided by Google. Customer agrees that it shall not place anything on the Site
that in any way implies that information other than the WebSearch Results Sets
are provided by Google, unless otherwise expressly provided herein. The Google
graphic module shall be, at minimum, 75 x 32 pixels in size and shall be located
Above-the-fold, unless otherwise directed by Google.
3.3. License to WebSearch Protocol. Google grants to Customer a limited,
nonexclusive and non-sublicensable license during the Term to use the WebSearch
Protocol solely for the purpose of transmitting WebSearch Queries and other
required information and receiving WebSearch Results Sets solely to the extent
permitted hereunder. Except to the limited extent expressly provided in this
Agreement, Google does not grant, and Customer shall not acquire, any right,
title or interest (including, without limitation, any implied license) in or to
any Google Intellectual Property Rights; and all rights not expressly granted
herein are reserved to Google.
4. Local Services.
4.1. Scope of Local Search Services. During the Term and subject to the terms
and conditions of this Agreement, Google shall provide Customer with Local
Search Results through its Local Search Services for display on the Local Search
Sites as permitted herein. Customer agrees to implement the Local Search
Services as provided herein on the Local Search Sites upon launch of the Desktop
Portal, and to maintain such implementation thereafter during the Term. Customer
agrees to implement the Local Search Services on any Local Search Site added
thereafter to the extent permitted herein. Customer may elect to implement the
Local Search Service as provided herein on Customer Desktop Applications that
are approved by Google to access the Local Search Service, and Customer agrees
to maintain such implementation thereafter during the Term.
4.2. Implementation of Local Search Services. Unless otherwise agreed to by
Google in writing, Customer shall implement the Local Search Services in a
manner that: (a) conforms to the Local Search Specifications set forth in the
Cover Page(s) of this Rider, if any; (b) conforms to Google’s brand treatment
guidelines for Local Search as updated by Google from time to time, the current
version of which is located at
http://www.google.com/wssynd/local_guidelines.html; (c) conforms to the
screenshots and specifications to be mutually agreed upon by the parties; (d)
conforms with the Maps Terms of Use; and (d) otherwise complies with the
technical and implementation requirements provided by Google from time to time.
Without limiting the foregoing, Customer acknowledges and agrees to the
following:
Confidential

A-6



--------------------------------------------------------------------------------



 



EXECUTION COPY
4.2.1. Search Boxes and Queries. Customer shall implement on each Local Search
Site a Local Search Box for Subscribers to enter Local Search Queries. Customer
may implement on approved Customer Desktop Applications a Local Search Box for
Subscribers to enter Local Search Queries. Local Search Boxes may only be
located on a Local Search Site and approved Customer Desktop Applications, and
on no other Web site, application or other property. The format and location of
each Local Search Box on each Local Search Site and approved Customer Desktop
Applications is subject to the written consent of Google. Unless (and then only
to the extent) otherwise approved by Google in writing, Customer understands and
agrees that: (a) queries sent to Google for processing under its Local Search
Services may be initiated only by Subscribers entering text into Local Search
Boxes on the Local Search Site and approved Customer Desktop Applications as
provided herein; and (b) Customer shall send any and all queries generated on
the Local Search Sites and approved Customer Desktop Applications as provided in
subsection (a) above to Google for processing under its Local Search Services in
accordance with the requirements provided by Google, without editing, filtering,
truncating, appending terms to or otherwise modifying such Local Search Queries,
either individually or in the aggregate. Notwithstanding the foregoing, Google
(at its discretion) may permit Customer to append location based data to Local
Search Queries, in which case Google may use such location based data in
processing such Local Search Results. Notwithstanding anything to the contrary,
Google shall have no obligation to process Local Search Queries that are not
sent in compliance with the requirements of this Agreement.
4.2.2. Operation of Local Search Services. Customer shall ensure that each Local
Search Query shall (a) be from a list of Valid IP Addresses approved by Google
for the Local Search Services; (b) contain a Client ID approved by Google for
the Local Search Services; (c) include Subscriber IP address and user agent
information; and (d) include geographic data as provided by the Subscriber in
the Local Search Boxes. Upon Google’s receipt of a Local Search Query, Google
shall transmit a Local Search Results Set, to the extent available, via Google’s
network interface in accordance with the Local Search Protocol. Customer shall
then display, in each instance, the entire Local Search Results Set that
corresponds to such Local Search Query on the applicable Local Search Site in
the manner contemplated by this Agreement, without editing, filtering,
reordering, truncating, adding content to or otherwise modifying such Local
Search Results Set.
4.3. Labeling, Branding and Attribution. Each Local Search Box located on a
Local Search Site and each Results Page containing a Local Search Results Set
shall conspicuously display a graphic module, in the form as provided by Google
from time to time, that unambiguously indicates that the Local Search Results
Sets are provided by Google. Customer agrees that it shall not place anything on
the Local Search Site that in any way implies that information other than the
Local Search Results Sets are provided by Google, unless otherwise expressly
provided herein. The Google graphic module shall be, at minimum, 75 x 32 pixels
in size and shall be located Above-the-fold, unless otherwise directed by
Google.
4.3.1. Intellectual Property Notices. Customer shall display on each Results
Page containing a Local Search Results Set: (a) the intellectual property
notices (e.g., copyright notices), legends or other proprietary notices as
instructed by Google, and (b) a hyperlink from the mapping functionality of the
Local Search Services to Maps Terms of Use (which include additional
intellectual property notices required to be displayed) as further described in
Section 4.3 herein.
4.3.2. Terms of Service. Customer shall ensure that each Subscriber’s use of the
Local Search Results is subject to Google’s Subscriber terms of service by
displaying on each Results Page containing a Local Search Results Set a
hyperlink, in the manner specified by Google to the Maps Terms of Use. In
addition, Customer agrees to provide each Subscriber with any instruction,
warning, disclaimer, and/or safety information that may be required by Google
and/or its licensors and suppliers from time to time.
4.3.3. Legal Notices. Any link or notices appearing on or in any Local Search
Result shall be maintained and shall not be removed, modified, obscured, or
altered. Customer acknowledges and agrees that the Maps Terms of Use
(a) supplement the terms and conditions of this Agreement, and are binding on
Customer, and (b) shall be set forth in or incorporated by a notice, link, or
similar reference in any Subscriber license agreement and/or terms of service
applicable to Subscribers of the Local Search Site.
4.4. License to Local Search Protocol. Google grants to Customer a limited,
nonexclusive, non-transferable and non-sublicensable license during the Term to
use the Local Search Protocol solely for the purpose of transmitting Local
Search Queries and other required information and receiving Local Search Results
Sets solely to the extent permitted hereunder. Except to the limited extent
expressly provided in this Agreement, Google does not grant, and Customer shall
not acquire,
Confidential

A-7



--------------------------------------------------------------------------------



 



EXECUTION COPY
any right, title or interest (including, without limitation, any implied
license) in or to any Google Intellectual Property Rights, and all rights not
expressly granted herein are reserved to Google.
4.5. License to Local Content. (a) Subject to the terms and conditions of this
Agreement, Google grants to Customer a limited, nonexclusive, non-transferable
and non-sublicensable license during the Term to display the Local Content only
as part of the Local Search Services solely to the extent permitted hereunder.
(b) Customer shall not (i) modify, adapt, translate, prepare derivative works
from, decompile, reverse engineer, disassemble or otherwise attempt to derive
source code from any the Google services, or any other Google (or third party
licensor and/or supplier) technology, protocol, content, data, routines,
algorithms, methods, ideas design, user interface techniques, software,
materials, and documentation, including, without limitation, the Local Content,
or (ii) remove, deface, obscure, or alter Google’s (or any of Google’s
licensors’ or suppliers’) copyright notice, trademarks or other proprietary
rights notices affixed to or provided as a part of any Google services, the
Local Content, or any other Google (or third party licensor and/or supplier)
technology, content, software, materials and documentation.
5. AdSense for Search Services.
5.1. Scope of AdSense for Search Services. During the Term and subject to the
terms and conditions of this Agreement, Google shall provide Customer with AFS
Ads through its AFS Service for display on the AFS Sites as permitted herein.
Customer agrees to implement the AFS Service as provided herein on the AFS Sites
upon the launch of the Desktop Portal, and to maintain such implementation
thereafter during the Term. Customer agrees to implement the AFS Service on any
AFS Site added thereafter as permitted herein. Customer may elect to implement
the AFS Service as provided herein on Customer Desktop Applications that are
approved by Google to access the AFS Service, and Customer agrees to maintain
such implementation thereafter during the Term.
5.2. Implementation of AFS Services. Unless otherwise agreed to by Google in
writing, Customer shall implement the AFS Services in a manner that:
(a) conforms to the AFS Specifications set forth in the Cover Page(s) of this
Rider, if any; (b) conforms to Google’s brand treatment guidelines for AFS
Services as updated by Google from time to time, the current version of which is
located at http://www.google.com/wssynd/02brand.html; (c) conforms to the
screenshots and specifications to be mutually agreed upon by the parties; and
(d) otherwise complies with the technical and implementation requirements
provided by Google from time to time, including those instructions contained in
the documentation setting forth the AFS Protocol. Without limiting the
foregoing, Customer acknowledges and agrees to the following:
5.2.1. AFS Queries. Unless (and then only to the extent) otherwise approved by
Google in writing, Customer understands and agrees that: (a) queries sent to
Google for processing under its AFS Service may be initiated only by Subscribers
entering text into WebSearch Boxes on the AFS Site and approved Customer Desktop
Applications as provided herein; and (b) Customer shall send any and all queries
generated on the AFS Sites and approved Customer Desktop Applications as
provided in subsection (a) above to Google for processing under its AFS Services
in accordance with the requirements provided by Google, without editing,
filtering, truncating, appending terms to or otherwise modifying such AFS
Queries, either individually or in the aggregate. Notwithstanding anything to
the contrary, Google shall have no obligation to process AFS Queries that are
not sent in compliance with the requirements of this Agreement.
5.2.2. Operation of AFS Services. Customer shall ensure that each AFS Query
shall (a) be from a list of Valid IP Addresses approved by Google for the AFS
Services; (b) contain a Client ID approved by Google for the AFS Services;
(c) include Subscriber IP address and user agent information; and (d) request no
fewer than the minimum number of AFS Ads per AFS Results Page stated in the
Cover Page(s) of this Rider. Upon Google’s receipt of an AFS Query, Google shall
transmit an AFS Results Set, to the extent available, via Google’s network
interface in accordance with the AFS Protocol. Customer shall then display, in
each instance, the entire AFS Results Set that corresponds to such AFS Query on
the applicable AFS Site in the manner contemplated by this Agreement, without
editing, filtering, reordering, truncating, adding content to or otherwise
modifying such AFS Results Set.
5.2.3. Labeling, Branding and Attribution. Customer shall unambiguously mark
each AFS Ad, or each cluster or grouping of AFS Ads, as a “Sponsored Link” or
“Sponsored Links,” as the case may be, unless otherwise instructed or agreed by
Google. In any event, Google reserves approval authority to ensure that AFS Ads
are labeled in a manner so as to sufficiently distinguish them from search
results.
5.3. License to AFS Protocol. Google grants to Customer a limited, nonexclusive
and non-sublicensable license during the Term to use the AFS Protocol solely for
the purpose of transmitting AFS Queries and other required information and
Confidential

A-8



--------------------------------------------------------------------------------



 



EXECUTION COPY
receiving AFS Result Sets, as applicable, solely to the extent permitted
hereunder. Except to the limited extent expressly provided in this Agreement,
Google does not grant, and Customer shall not acquire, any right, title or
interest (including, without limitation, any implied license) in or to any
Google Intellectual Property Rights; and all rights not expressly granted herein
are reserved to Google.
6. AdSense for Local Search Services.
6.1. Scope of AdSense for Local Search Services. During the Term and subject to
the terms and conditions of this Agreement, Google shall provide Customer with
AdSense for Local Search Ads through its AdSense for Local Search Service for
display on the AdSense for Local Search Sites as permitted herein. Customer
agrees to implement the AdSense for Local Search Service as provided herein on
the AdSense for Local Service Sites upon the launch of the Desktop Portal, and
to maintain such implementation thereafter during the Term. Customer agrees to
implement the AdSense for Local Search Service on any AdSense for Local Search
Service Site added thereafter as permitted herein. Customer may elect to
implement the AdSense for Local Search Service as provided herein on Customer
Desktop Applications that are approved by Google to access the AdSense for Local
Search Service, and Customer agrees to maintain such implementation thereafter
during the Term. For the avoidance of doubt, the parties acknowledge and agree
that this Section 6 shall apply only to the AdSense for Local Search Services
provided in connection with the Local Search Services, and different terms and
conditions may apply to any other AdSense Service, including, without
limitation, any AdSense for Search (AFS) Service provided in connection with
services provided by Google to Customer pursuant to this Rider. If there is a
conflict between this Section 6 and a term in this Rider with respect to the
AdSense for Local Search Services displayed on the Local Search Sites, then the
terms of this Section 6 shall control.
6.2. Implementation of AdSense for Local Search Services. Unless otherwise
agreed to by Google in writing, Customer shall implement the AdSense for Local
Search Services in a manner that: (a) conforms to the AdSense for Local Search
Specifications set forth in the Cover Page(s) of this Rider, if any;
(b) conforms to Google’s brand treatment guidelines for AdSense for Local Search
Services as updated by Google from time to time, the current version of which is
located at http://www.google.com/wssynd/local_guidelines.html; (c) conforms to
the screenshots and specifications to be mutually agreed upon by the parties;
and (d) otherwise complies with the technical and implementation requirements
provided by Google from time to time, including those instructions contained in
the documentation setting forth the AdSense for Local Search Protocol. Without
limiting the foregoing, Customer acknowledges and agrees to the following:
6.2.1. AdSense for Local Search Queries. Unless (and then only to the extent)
otherwise approved by Google in writing, Customer understands and agrees that:
(a) queries sent to Google for processing under its AdSense for Local Search
Service may be initiated only by Subscribers entering text into Local Search
Boxes on the AdSense for Local Search Site and approved Customer Desktop
Applications as provided herein; and (b) Customer shall send any and all queries
generated on the AdSense for Local Search Sites and approved Customer Desktop
Applications as provided in subsection (a) above to Google for processing under
its AdSense for Local Search Services in accordance with the requirements
provided by Google, without editing, filtering, truncating, appending terms to
or otherwise modifying such AdSense for Local Search Queries, either
individually or in the aggregate. Notwithstanding anything to the contrary,
Google shall have no obligation to process AdSense for Local Search Queries that
are not sent in compliance with the requirements of this Agreement.
6.2.2. Operation of AdSense for Local Search Services. Customer shall ensure
that each AdSense for Local Search Query shall (a) be from a list of Valid IP
Addresses approved by Google for the AdSense for Local Search Services;
(b) contain a Client ID approved by Google for the AdSense for Local Search
Services; (c) include Subscriber IP address and user agent information;
(d) request no fewer than the minimum number of AdSense for Local Search Ads per
AdSense for Local Search Results Page stated in the Cover Page(s) of this Rider,
and (e) include geographic data as provided by the Subscriber in the Local
Search Boxes. Upon Google’s receipt of an AdSense for Local Search Query, Google
shall transmit an AdSense for Local Search Results Set, to the extent available,
via Google’s network interface in accordance with the AdSense for Local Search
Protocol. Customer shall then display, in each instance, the entire AdSense for
Local Search Results Set that corresponds to such AdSense for Local Search Query
on the applicable AdSense for Local Search Site in the manner contemplated by
this Agreement, without editing, filtering, reordering, truncating, adding
content to or otherwise modifying such AdSense for Local Search Results Set.
6.2.3. Labeling, Branding and Attribution. Customer shall unambiguously mark
each AdSense for Local Search Ad, or each cluster or grouping of AdSense for
Local Search Ads, as a “Sponsored Link” or “Sponsored Links,” as the case may
be, unless otherwise instructed or agreed by Google. In any event, Google
reserves approval
Confidential

A-9



--------------------------------------------------------------------------------



 



EXECUTION COPY
authority to ensure that AdSense for Local Search Ads are labeled in a manner so
as to sufficiently distinguish them from search results.
6.3. License to AdSense for Local Search Protocol. Google grants to Customer a
limited, nonexclusive and non-sublicensable license during the Term to use the
AdSense for Local Search Protocol solely for the purpose of transmitting AdSense
for Local Search Queries and other required information and receiving AdSense
for Local Search Result Sets, as applicable, solely to the extent permitted
hereunder. Except to the limited extent expressly provided in this Agreement,
Google does not grant, and Customer shall not acquire, any right, title or
interest (including, without limitation, any implied license) in or to any
Google Intellectual Property Rights; and all rights not expressly granted herein
are reserved to Google.
7. AdSense for Content.
7.1. Scope of AdSense for Content Services. During the Term and subject to the
terms and conditions of this Agreement, Google shall provide Customer with AFC
Ads and Link Units through its AFC Service for display as permitted herein on
the AFC Site(s). Customer agrees to implement the AFC Service as provided herein
on the AFC Sites upon the launch of the Desktop Portal, and to maintain such
implementation thereafter during the Term subject to Section 16.2 (Exclusivity -
Special Exception for AFC Service) and Section 19 (Display Advertising).
Customer agrees to implement the AFC Service on any AFC Site added thereafter as
permitted herein. AFC Ads may not appear on search results, registration, “thank
you,” error, email or chat pages, pages comprised primarily of other advertising
or pages that contain any of the following types of content: pornographic,
obscene or excessively profane content or content intended to advocate or
advance computer hacking or cracking, gambling, illegal activity, drug
paraphernalia, hate, violence or racial or ethnic intolerance. Google may
reasonably update the list of prohibited pages from time to time during the Term
upon written notice.
7.2. Implementation of AFC Services. Unless otherwise agreed to by Google in
writing, Customer shall implement AFC Services in a manner that: (a) conforms to
the AFC Specifications set forth in the Rider, if any; (b) conforms to Google’s
brand treatment guidelines for AFC Services as the same may be updated by Google
from time to time, the current version of which is located at
http://www.google.com/wssynd/adsense_guidelines.html and
http://www.google.com/wssynd/afc_xml_guidelines.html; (c) conforms to the
screenshots and specifications to be mutually agreed upon by the parties; and
(d) otherwise complies with the technical and implementation requirements
provided by Google from time to time, including those instructions contained in
the documentation setting forth the AFC Protocol. Without limiting the
foregoing, Customer acknowledges and agrees to the following:
7.2.1. AFC Requests. Customer shall request AFC Ads for any and all pageviews
required to display AFC Ads as provided herein. Notwithstanding anything to the
contrary, Google shall have no obligation to process AFC Requests that are not
sent in compliance with the requirements of this Agreement.
7.2.2. Server Side Implementations. For server side implementations (e.g., XML
implementations), each AFC Request (a) must be from a list of Valid IP Addresses
approved by Google for the AFC Service; (b) must contain a Client ID approved by
Google for the AFC Service; and (c) must include Subscriber IP address and user
agent information. Upon Google’s receipt of an AFC Request as described above,
Google shall transmit AFC Results Set, to the extent available, via Google’s
network interface in accordance with the AFC Protocol. Customer shall then
display, in each instance, the entire AFC Results Set that corresponds to such
AFC Request on the applicable AFC Site in the manner contemplated by this
Agreement, without editing, filtering, reordering, truncating, adding content to
or otherwise modifying such AFC Results Set. Customer shall not send more than
one (1) AFC Request per pageview unless otherwise authorized by Google.
7.2.3. Client Side Implementations. For client side implementations (e.g.,
iFrame or Javascript data feed implementations), each AFC Request must contain
an AFC Client ID provided and used as specified by Google. Upon Google’s receipt
of an AFC Request as described above, Google shall transmit an AFC Results Set,
to the extent available, via Google’s network interface in accordance with the
AFC Protocol. Customer’s code shall, in each instance, ensure the display of the
entire AFC Results Set that corresponds to such AFC Request in the manner
contemplated by this Agreement, without editing, filtering, reordering,
truncating, adding content to or otherwise modifying such AFC Results Set.
Customer shall not send more than one (1) AFC Request per pageview unless
otherwise authorized by Google.
7.2.4. Labeling; Branding and Attribution. AFC Results Set shall be identified
with the label “Ads by Google” as specified by Google, unless otherwise
instructed or agreed by Google.
Confidential

A-10



--------------------------------------------------------------------------------



 



EXECUTION COPY
7.2.5. Link Units. If Customer implements Link Units provided by Google, which
shall be at Customer’s sole discretion, Customer understands and agrees to the
following additional provisions: (a) if applicable, in no event shall Subscriber
clicks on Link Units, or the display of a Link Units on a Customer Web page in
and of itself, qualify as a click on an Ad, or an impression, as the case may
be, for purposes of determining Customer’s click or impression guarantees (if
any) or Google’s payment or other obligations under this Agreement; and
(b) notwithstanding anything to the contrary, Link Units are automatically
generated and consequently are provided to Customer “as is,” with no
representation, warranty or indemnity, express or implied.
7.3. License to AFC Protocol. Google grants to Customer a limited, nonexclusive
and non-sublicensable license during the Term to use the AFC Protocol solely for
the purpose of transmitting AFC Requests and other required information and
receiving AFC Results Sets solely to the extent permitted hereunder. Except to
the limited extent expressly provided in this Agreement, Google does not grant,
and Customer shall not acquire, any right, title or interest (including, without
limitation, any implied license) in or to any Google Intellectual Property
Rights; and all rights not expressly granted herein are reserved to Google.
8. [Intentionally Left Blank]
9. Customer Desktop Applications. Customer may not access Google Services in
this Rider through a Customer Desktop Application, until and unless Google has
given written approval at Google’s sole discretion. If Customer wishes to access
Google Services in this Rider through a Customer Desktop Application, then
Customer will request approval from Google and provide all reasonable
information (about the Customer Desktop Application and how Customer proposes to
access, render, and display the Google Services from the Customer Desktop
Application) requested by Google to enable Google to evaluate the Customer
Desktop Application. Following the initial approval, to the extent that Customer
materially changes the way in which the Google Services are accessed, rendered,
or displayed in a Customer Desktop Application, Google (i) may review and
approve such changes with such approval not to be unreasonably withheld or
delayed and (ii) may (in the event Google disapproves of such changes) suspend
any continued use of the applicable Google Services from the Customer Desktop
Application until such time as Customer implements adequate corrective
modifications as reasonably required and determined by Google. Furthermore,
Customer agrees to comply with the Google software principles at
http://www.google.com/corporate/software_principles.html (as may be updated by
Google from time to time) in connection with any Customer Desktop Applications
that are used to access Google Services in this Rider. Google may require
Customer to immediately cease accessing Google Services through an approved
Customer Desktop Application if Google reasonably believes that Customer is not
complying with the Google software principles; provided, if Google requires
Customer to cease accessing Google Services, Customer may continue to offer the
Customer Desktop Application without the Google Services. Furthermore, for
avoidance of doubt, the statements throughout this Rider that require Customer
to maintain an implementation of a Google Service with an approved Customer
Desktop Application does not mean that Customer has any obligation to continue
distributing the approved Customer Desktop Application.
10. Site Modifications. Google will have an initial approval right prior to
Customer’s commercial launch with respect to Customer’s implementation of the
Google Services under this Rider. Any change to Customer’s implementation of the
Google Services where the layout and/or presentation of the Google Services
substantially deviates from the approved initial implementation will be subject
to Google’s prior approval, such approval not to be unreasonably withheld or
delayed. Google acknowledges that Customer may update the design and content of
the Sites in a manner consistent with its obligations contained herein; provided
that Customer agrees that (a) it shall keep Google informed of all planned
material changes to such Sites to the extent the changes have a material effect
on the Google Services; and (b) no changes may be made to the look and feel,
dimension and/or placement of the WebSearch Results, Local Search Results, AFS
Ads, AdSense for Local Search Ads or AFC Ads without obtaining the prior written
consent of Google. For the avoidance of doubt, Google may, and the foregoing
will in no event limit Google’s ability to require changes to the look and feel
or content of any such Results or Ads provided herein pursuant to Section 12
(Updates).
11. Filters.
11.1. General. Certain Services may contain filtering capability, such as
SafeSearch, Country Restrict, Language Restrict, AdSafe and other filters.
Notwithstanding anything to the contrary, if Customer elects to enable any such
filters, Customer expressly acknowledges and agrees (a) it is Customer’s
responsibility to enable such features in accordance with the instructions
provided by Google in the applicable Service protocol, and (b) that Google
cannot and does not make any representation, warranty or covenant that all
results shall be limited to results elected by enabling such filter(s). For
example, but without limiting the foregoing, if Customer elects SafeSearch,
Country Restrict, Language Restrict and/or
Confidential

A-11



--------------------------------------------------------------------------------



 



EXECUTION COPY
AdSafe, Google cannot and does not make any representation, warranty or covenant
that all results shall be limited to the countries or languages selected or that
all objectionable results shall be prevented.
11.2. URL Blocking. During the Term, Google shall use commercially reasonable
efforts to exclude from Ads served under this Agreement Ads that contain the
URLs specified by the Customer (the “URL Blocklist”). Customer may update the
URL Blocklist from time to time, but no more often than once per calendar
quarter, upon written notice to Google, and Google shall use commercially
reasonable efforts to implement such updates to the URL Blocklist within thirty
(30) calendar days. Notwithstanding anything to the contrary, Customer
understands that Google cannot and does not make any representation, warranty or
covenant that no Ads shall contain any of the URLs listed in the URL Blocklist.
12. Updates. If Google updates its technical or implementation specifications
(including, without limitation, by way of updating the applicable Google Service
protocol or by way of requiring changes to the look and feel, content and
targeting methodology of Ads) from time to time as contemplated herein, Customer
shall implement such updates or modifications as soon as reasonably practical,
but in any event within thirty (30) days of the date it receives notice thereof.
13. Notice of System Changes. Customer shall provide Google with fourteen
(14) days’ advance notice of any change in the code or serving technology used
to display Google Advertising Results and/or Search Results (e.g., a change in
the advertising serving technology used) that could reasonably be expected to
have the potential to adversely affect the delivery or display of Google search
or advertising results as required by this Agreement (it being understood that
notice shall in no event relieve Customer of its obligations to display Search
and Advertising Results as required hereunder).
14. Optimization. The parties agree to consult in good faith from time to time
with the objective of optimizing the performance of Ads served under this
Agreement.
15. Technical Support. Subject to the terms and conditions of this Agreement,
during the Term Google shall provide technical support services to Customer in
accordance with Google’s support guidelines then in effect for the Services
ordered herein. Prior to making any support request to Google, Customer shall
first use reasonable efforts to fix any error, bug, malfunction, or network
connectivity defect on its own without any escalation to Google. Thereafter,
Customer’s Technical Contact may submit a written request for technical support
via email to the applicable Google alias set forth below, or such other email
address that Google may provide from time to time. Customer shall provide
support services to Subscribers at its own expense.
• [*****] (for WebSearch and Local Search requests)
• [*****] (for AFS, AdSense for Local Search, and AFC requests)
16. [*****].
     16.1. [*****].
     16.2. [*****].
     16.3. [*****].
     16.4. [*****].
17. Fees and Payment Terms.
17.1. WebSearch and Local Search Google Services. Google shall bill Customer
monthly at the rates stated on the Cover Page(s) of this Rider and all such fees
shall be due and payable “net thirty (30) days” from date of invoice. Within
thirty (30) days of the end of each month during the Term, Google shall provide
Customer with usage reports for the relevant Google Service in the form
generally made available at that time.
17.2. AdSense for Search. Subject to the terms and conditions of this Agreement,
for each month during the Term Customer shall receive the AFS Percentage of Net
AFS Revenues attributable to such month. Google’s obligation to make payments
under this Section shall not commence until Google’s technical personnel provide
written approval of Customer’s implementation of the AFS Service on each AFS
Site, which shall not be unreasonably withheld or delayed. Payments
Confidential

A-12



--------------------------------------------------------------------------------



 



EXECUTION COPY
required under this paragraph shall be made by the last day of the calendar
month following the calendar month in which the applicable AFS Ads were
displayed on the AFS Sites.
17.3. AdSense for Local Search. Subject to the terms and conditions of this
Agreement, for each month during the Term Customer shall receive the AdSense for
Local Search Percentage of Net AdSense for Local Search Revenues attributable to
such month. Google’s obligation to make payments under this Section shall not
commence until Google’s technical personnel provide written approval of
Customer’s implementation of the AdSense for Local Search Service on each
AdSense for Local Search Site, which shall not be unreasonably withheld or
delayed. Payments required under this paragraph shall be made by the last day of
the calendar month following the calendar month in which the applicable AdSense
for Local Search Ads were displayed on the AdSense for Local Search Sites.
17.4. AdSense for Content. Subject to the terms and conditions of this
Agreement, for each month during the Term Customer shall receive the AFC
Percentage of Net AFC Revenues attributable to such month. Google’s obligation
to make payments under this Section shall not commence until Google’s technical
personnel provide written approval of Customer’s implementation of the AFC
Service on each AFC Site, which shall not be unreasonably withheld or delayed.
Payments required under this paragraph shall be made by the last day of the
calendar month following the calendar month in which the applicable AFC Ads were
displayed on the AFC Sites.
17.5. Non-Qualifying Ads. Notwithstanding any of the foregoing, Google shall not
be liable for payment in connection with (a) any amounts which result from
invalid queries, or invalid impressions of (or clicks on) Ads, generated by any
person, bot, automated program or similar device, including, without limitation,
through any Fraudulent Act, in each case as reasonably determined by Google; or
(b) impressions of Ads or clicks on Ads delivered through an implementation
which is not initially approved by Google pursuant to the Agreement or
subsequently fails to meet Google’s implementation requirements and
specifications. The number of queries, and impressions of and clicks on Ads, as
reported by Google, shall be the number used in calculating payments hereunder.
17.6. Methods of Payment.
17.6.1. Payments to Google. All payments due to Google shall be in U.S. dollars.
Any charges for converting foreign currency shall be the responsibility of
Customer and shall be invoiced accordingly. If paid in US dollars, payments to
Google shall be made preferably via wire transfer with the following
instructions:
[*****]
If paid in US dollars and not wired to Google, payment shall be made by check
for receipt by Google at the address specified on the Cover Page of this Rider
(or such other address as Google may provide Customer in writing from time to
time for such purpose) on or before the payment due date. If payment is made in
any other currency, payment shall be made by wire pursuant to the wire
instructions specified below on this Rider (or if no applicable wire
instructions are specified, payment shall be made using the US wire transfer
instructions above). Delinquent payments due to Google shall bear interest at
the rate of [*****] per month (or the highest rate permitted by law, if less)
from the payment due date until paid in full. Customer shall be responsible for
all reasonable expenses (including legal fees) incurred by Google in collecting
unpaid or delinquent amounts. In addition, Google may suspend performance and/or
terminate this Rider upon seven (7) days written notice if Customer fails to
make any required payment when due unless such payment is made within such seven
(7) day notice period. If Google reasonably deems itself insecure with respect
to Customer’s ability to meet its financial obligations under the Agreement,
Google may, at its sole option, modify the payment terms or require other
reasonable assurances or forms of security prior to providing or continuing to
provide any Services.
17.6.2. Payments to Customer. Payments to Customer (if by wire transfer) shall
be made in U.S. dollars pursuant to the wire transfer instructions specified in
writing to Google. In addition, Customer acknowledges that Google may, at its
option, offset any payment obligations to Customer that Google may incur
hereunder against any product or service fees (including late fees) owed and not
yet paid by Customer under this Agreement or any other agreement between
Customer and Google, in addition to whatever other rights and remedies Google
may have hereunder or thereunder. In addition, Google reserves the right to
withhold and offset against its payment obligations hereunder, or require
Customer to pay to Google (within thirty (30) days of any invoice therefor), any
amounts Google may have overpaid to Customer in prior periods.
Confidential

A-13



--------------------------------------------------------------------------------



 



EXECUTION COPY
17.7. Reporting. Google will provide monthly reports to Customer detailing Ad
revenues earned by Customer under this Rider. Google will also give Customer
other reports and access to reporting tools that Google generally makes
available to other partners that are using the Google Services covered by this
Rider.
18. Special Termination Rights.
18.1. In addition to the termination rights provided in the Master Agreement,
Google may terminate this Rider or the provision of Google services hereunder
immediately upon written notice if Customer breaches Section 2.1 (Prohibited
Actions).
18.2. In addition to the termination rights provided in the Master Agreement, in
the event that Google is notified by any of its data licensors that the manner
in which the Local Search Services or the AdSense for Local Search Services are
implemented on the Local Search Site(s) is in breach of Google’s agreement(s)
with such data licensor(s), Google shall have the right, after providing
forty-eight hours notice with an opportunity to cure for Customer (unless the
agreement(s) with such data licensor(s) requires shorter notice) to suspend or
terminate the provision of the Local Search Services and/or the AdSense for
Local Search Services (in part or in full) with immediate effect.
19. Display Advertising. The parties agree to discuss and negotiate a potential
agreement regarding implementation of Google services that involve a variety of
graphical display advertising services for the Desktop Portal. The parties
contemplate that such an agreement would likely replace the AFC Services
provided under this Agreement. If the parties are unable to reach a definitive
agreement on these matters, then Customer’s exclusivity obligations related to
the AFC Service will be modified as described in Section 16.2.
20. Customer MVNO Partners. For Customer’s MVNO partners and resellers who
utilize the Desktop Portal infrastructure, Google may at Google’s option permit
these MVNO partners and resellers to use the search and advertising services
described in this Rider. Upon Google’s exercise of such option, Customer shall
use commercially reasonable efforts to promote adoption of the search and
advertising services by Customer’s MVNO partners and resellers to the extent
such adoption is Technically Feasible. To such an end, Customer shall keep
Google informed of its MVNO partnerships and reseller relationships.
21. Phone Device Subscribers. Customer agrees not to direct Phone Device traffic
to the Desktop Portal (as Phone Device traffic must be directed to the Phone
Portal).
Confidential

A-14



--------------------------------------------------------------------------------



 



EXECUTION COPY
Rider B
Desktop Device — Google Desktop Applications
1. Generally. As described in this Rider B, Customer agrees to distribute the
Google Desktop Applications to Desktop Device Subscribers, except to the extent
the distribution of particular Google Desktop Applications are not Technically
Feasible.
2. Definitions. For the purposes of this Rider:
2.1. “Google Desktop Applications” means the following Google Applications:
Google Desktop, Google Desktop Installer, Google Earth, Google Earth Installer,
Google Picasa, Google Picasa Installer and Other Google Desktop Applications.
2.2. “Google Desktop” means the machine-readable binary code version of Google
Desktop application provided to Customer in connection with this Agreement, and
any modifications or updates that Google may provide to Customer.
2.3. “Google Desktop Installer” means the machine-readable binary code version
of the installer application that installs Google Desktop provided to Customer
in connection with this Agreement, and any modifications, updates or upgrades
that Google may provide to Customer.
2.4. “Google Earth” means the machine-readable binary code version of the Google
Earth application provided to Customer in connection with this Agreement, and
any modifications or updates that Google may provide to Customer.
2.5. “Google Earth Installer” means the machine-readable binary code version of
the installer application that installs Google Earth provided to Customer in
connection with this Agreement, and any modifications, updates or upgrades that
Google may provide to Customer.
2.6. “Google Picasa” means the machine-readable binary code version of the
Google Picasa application provided to Customer in connection with this
Agreement, and any modifications or updates that Google may provide to Customer.
2.7. “Google Picasa Installer” means the machine-readable binary code version of
the installer application that installs the Google Picasa provided to Customer
in connection with this Agreement, and any modifications, updates or upgrades
that Google may provide to Customer.
2.8. “Other Google Desktop Applications” means other applications as mutually
agreed to by Google and Customer.
3. License and Distribution Methods.
3.1. Google Desktop Applications License Grant. Subject to the terms and
conditions of this Agreement, Google hereby grants to Customer a royalty-free,
nontransferable, nonsublicensable, nonexclusive license during the Term to
(a) reproduce the Google Desktop Applications to the extent necessary to
exercise the right granted in the following clause (b) and (b) distribute the
Google Desktop Applications directly to Desktop Device Subscribers in the
Territory as permitted by Section 3.3. At its sole discretion and with
reasonable notice, Google may elect to restrict or revoke Customer’s right to
distribute any one (or all) of the Google Desktop Applications for certain
devices, certain methods of distribution, or in the entirety.
3.2. License Grant Restrictions. Customer shall not (and shall not
encourage/assist third parties to and shall use commercially reasonable efforts
to prevent any third parties from doing the following): (a) disassemble,
de-compile or otherwise reverse engineer the Google Desktop Applications or
otherwise attempt to learn the source code or algorithms underlying the Google
Desktop Applications; (b) modify or create derivative works from or based on the
Google Desktop Applications; (c) except as expressly set forth in this
Agreement, provide, sell, license, distribute, lease, lend, or disclose the
Google Desktop Applications to any third party; (d) use the Google Desktop
Applications for timeshare, service bureau, or other unauthorized purposes; (e)
bundle the Google Desktop Applications with any other software, application,
code, file, data, or other materials or information; or (f) exceed the scope of
any license granted to Customer hereunder.
3.3. Offering Methods. Upon Google’s prior written approval, Customer shall
distribute the Google Desktop Applications through the following methods, but
the parties shall consider the user experience of the Desktop Device
Confidential

B-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
Subscriber and bandwidth constraints of the Customer Network when determining if
a particular Google Desktop Application shall be distributed through each of the
methods.
(a) Pre-Installed. In connection with devices for Desktop Device Subscribers
that are developed for use on the Customer Network by Customer or third parties,
if Customer generates requirements for the application software for any such
devices, then Customer shall install or require the pre-installation of the
Google Desktop Applications on these devices. The previous sentence does not
apply to devices in which (1) Customer does not provide material design input or
(2) Customer does not require the installation of applications other than a
basic connection manager application. In connection with this paragraph,
Customer may distribute the Google Desktop Applications to third parties solely
for purpose of installing such Google Desktop Applications on devices developed
for the Customer Network (such third parties, “Third Party Device Makers”);
provided, however, that (a) in connection with any and all such distributions to
Third Party Device Makers, Customer shall, and shall ensure that each Third
Party Device Maker, installs the Google Desktop Applications in a manner that is
no less protective of Google than the terms of this Agreement, and (b) Google in
its reasonable discretion shall have the right to direct Customer to cease
offers or distributions of Google Desktop Applications to any Third Party Device
Maker that in Google’s reasonable discretion would either (1) harm or devalue
Google’s business, brand or name, or (2) violate Google’s privacy policy, and
Customer shall cause any such Third Party Device Maker to cease distribution of
Google Desktop Applications as soon as practicable but in no event longer than
ten days following receipt of such request from Google.
(b) Tangible Medium. If Customer distributes Customer software to Desktop Device
Subscribers or prospective Desktop Device Subscribers on a tangible medium (e.g.
CD-ROM, DVD-ROM), Customer shall include the Google Desktop Applications on the
tangible medium to the extent Technically Feasible and give the Desktop Device
Subscriber or prospective Desktop Device Subscriber an opportunity to install
the Google Desktop Applications during the installation process of the Customer
software. The form of the offering of Google Desktop Applications under this
paragraph must conform to the screenshots and specifications to be mutually
agreed upon by the parties.
(c) Over the Air. During the activation of a device by a Desktop Device
Subscriber and if Technically Feasible, Customer shall give the Desktop Device
Subscriber an offer to install the Google Desktop Applications during the
activation process. The Google Desktop Applications distributed in this manner
shall be limited to Google Desktop Applications that (when downloaded in the
aggregate) do not create a negative user experience for the Desktop Device
Subscriber by requiring significant download time due to the speed of the
Customer Network. The form of the offering of Google Desktop Applications under
this paragraph must conform to the screenshots and specifications to be mutually
agreed upon by the parties.
(d) User Download. Customer shall make the Google Desktop Applications available
for download by Desktop Device Subscribers on the Desktop Portal to the extent
Technically Feasible. A link to the download landing page on the Desktop Portal
that describes and links to the Google Desktop Applications shall appear at a
reasonably prominent location on the default start page of the Desktop Portal,
and the link shall be no less prominent than links to any other similar
applications. The form of the offering of Google Desktop Applications under this
paragraph must conform to the screenshots and specifications to be mutually
agreed upon by the parties.
(e) Other Methods. The form of any offering of the Google Desktop Applications
by Customer shall be as set forth in this Section 3.3. No Google Desktop
Applications, either in whole or in part, shall be offered or distributed in any
other way, except with the prior written consent of Google. Without limiting the
foregoing sentence, except for Subscribers as expressly set forth in this Rider,
Customer shall not offer or distribute the Google Desktop Applications to any
third party. Customer shall not (a) serve or otherwise place any advertisements
during the download or installation process of the Google Desktop, or (b) offer,
download or install, or allow any third party to offer, download or install, any
additional products during the download or installation process of the Google
Desktop Applications.
3.4. Launch. Customer shall use commercially reasonable efforts to begin
distribution of the Google Desktop Applications promptly following the launch of
the Desktop Portal.
3.5. Subscriber License Agreement.
(a) In connection with Customer’s or a Third Party Device Maker’s distribution
of the devices with the Google Desktop Applications under Section 3.3(a),
Customer shall provide an enforceable end user license agreement with each
device distributed where such Subscriber license agreement that shall
(i) disclaim, to the extent permitted by applicable law, Google’s liability for
any damages, whether direct, indirect, incidental or consequential, arising from
use of the Google
Confidential

B-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
Desktop Applications, (ii) disclaim all warranties with respect to the Google
Desktop Applications, including without limitation warranties for
merchantability, fitness for a particular purpose, and non-infringement,
(iii) include a clear statement of Google’s ownership of the Google Desktop
Applications, (iv) include a limited, nonexclusive license for Subscribers to
use the Google Desktop Applications for internal purposes and restrictions
related to such use as described in Sections 3.2(a)-(d) above, and (v) not
impose any obligations on Google.
(b) In connection with Customer’s distribution of the Google Desktop
Applications under Section 3.3(b), (c) and (d) and before the Google Application
can be installed by an Desktop Device Subscriber, Customer shall provide each
Desktop Device Subscriber with (i) a clear statement inviting the Desktop Device
Subscriber to agree to the terms of an end user license agreement provided by
Google for the applicable Google Desktop Application (a “Google EULA”), (ii) the
opportunity for each Desktop Device Subscriber to review the Google EULA via a
hyperlink to the Google EULA, and (iii) a button on which each Desktop Device
Subscriber may click indicating agreement to the terms of the Google EULA. In
the event that a Desktop Device Subscriber does not affirmatively agree to
install the Google Desktop Application, by clicking on the button to agree to
the terms of the Google EULA, then the Google Desktop Application shall not be
installed on such Desktop Device Subscriber’s device. For clarity, Customer
shall have no responsibility for enforcing the Google EULA entered into between
Google and the Desktop Device Subscriber.
3.6. Accurate Reproduction. Customer agrees that in connection with its exercise
of the right granted in Section 3.1 of this Agreement it shall accurately
reproduce the Google Desktop Applications without modification. Google agrees
that it shall use commercially reasonable efforts to not insert into the Google
Desktop Applications any viruses, worms, date bombs, time bombs, or other code
that is specifically designed to cause the Google Desktop Applications to cease
operating, or to damage, interrupt, or interfere with any Google Desktop
Applications or Subscriber data.
3.7. Bug Fix Updates for Google Desktop Applications. To the extent that
Customer is distributing a particular Google Desktop Application and Google
generally makes available bug fix updates to that Google Desktop Application for
its other similarly situated distribution partners, then Google will make the
bug fix updates available to Customer.
3.8. Reporting. During the Term, Customer shall on a calendar monthly basis
provide Google with a report detailing the number of times that each of the
Google Desktop Applications has been distributed to Desktop Device Subscribers
broken down by the distribution methods permitted by Section 3.3.
3.9. Technical Support Services. Google shall provide technical support services
for the Google Desktop Applications solely through the Google.com Help Center,
which is accessible at http://www.google.com/support/ or such other URL as
Google may provide from time to time. Customer shall have no obligation to
provide technical support services for the Google Desktop Applications.
4. Webkit Browsers. To the extent that Customer (or any affiliated party)
specifies installation requirements, installs, or makes available web browsers
for the Customer Network or Devices, then all such web browsers shall (a) be
based on the open source web browser engine known as ‘Webkit’, (b) be installed
with support for “Google Gears” if Technically Feasible, and (c) include a
default capability for the user to utilize Google’s search services through a
toolbar functionality or similar user interface as mutually agreed by Customer
and Google.
Confidential

B-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
Rider C
Desktop Portal and Phone Portal — Google Hosted Communication Services
1. Generally. As described in this Rider of the Agreement, Customer agrees to
offer the Hosted Communication Services to Subscribers on the Desktop Portal. If
Technically Feasible and with Google’s approval, Customer may also optionally
elect to offer the Hosted Communication Services on the Phone Portal.
2. Definitions. For the purposes of this Rider:
2.1. “Hosted Services APIs” means the following APIs provided by Google for
accessing and administrating the Hosted Communications Services: (i) the
Provisioning API described at
http://code.google.com/apis/apps/gdata_provisioning_api_v2.0_reference.html (or
such URL as Google may provide); (ii) the Single-Sign On API described at
http://code.google.com/apis/apps/sso/saml_reference_implementation.html (or such
URL as Google may provide); and (iii) the Google Calendar API described at
http://code.google.com/apis/calendar/overview.html (or such URL as Google may
provide); as such APIs may be updated by Google from time to time.
2.2. “Hosted Communication Services” means the hosted Google Services provided
by Google hereunder that provide Customer with Google-hosted Subscriber Accounts
for its Subscribers for the purpose of (a) enabling Subscribers to send and
receive email, address book, and instant messages, (b) enabling Subscribers to
organize and share calendaring functions, and (c) any other functionality that
Google may provide from time to time as part of the Hosted Communication
Services subject to Section 3.2.
2.3. [*****].
2.4. “Subscriber Account” means Google-hosted accounts provided to Customer’s
Subscribers through the Hosted Communication Services for the purpose of
enabling such Subscribers to use the Hosted Communication Services.
3. Hosted Communication Services.
3.1. Customer Election. Customer is not required to offer the Hosted
Communication Services. But if Customer elects to offer any email/address book
service, instant messaging service, or calendar service to Subscribers, then
Customer shall use the Hosted Communication Services for this purpose, except to
the extent the Hosted Communication Services are not Technically Feasible for
particular devices. After Customer communicates its desire to offer the Hosted
Communication Services to Google, Customer and Google shall use commercially
reasonable efforts to coordinate the launch of the Hosted Communication
Services. Once Customer begins using the Hosted Communication Services, Customer
shall maintain use of the Hosted Communication Services for the remainder of the
Term.
3.2. Implementation. Subject to the terms and conditions of this Agreement,
Customer may use the Hosted Communication Services to (a) provide Subscriber
Accounts to its Subscribers and (b) administer such Subscriber Accounts through
the provided administrative console and the Hosted Services APIs. The parties
shall implement the Hosted Communication Services (i) in a manner that conforms
to the screenshots and specifications to be mutually agreed upon by the parties;
provided that Google will not refuse to agree to screenshots that are
substantially similar to [*****] and (ii) in a manner that otherwise complies
with the technical and implementation requirements provided by Google from time
to time. In particular, Customer agrees to implement the single-sign on
functionality of the Hosted Services APIs. By using the Hosted Communication
Services, Customer consents to any such transfer, processing and storage of
information. Customer is solely responsible for monitoring, responding to, and
otherwise processing emails sent to the “abuse” and “postmaster” aliases for the
Customer; however, Customer acknowledges and agrees that Google may also
monitor, respond to or otherwise process emails sent to such aliases. Customer
acknowledges that the Hosted Communication Services are not a telephony service
and that the Hosted Communication Services are not capable of placing or
receiving any calls, including emergency services calls, over publicly switched
telephone networks. If Google adds VoIP functionality or functionality that
impairs the Customer’s network to the Hosted Communication Services pursuant to
clause (c) of the definition of Hosted Communication Services, then Google shall
allow Customer to opt-out of this additional functionality.
3.3. Maximum Subscriber Accounts. Google shall provide Customer with up to
[*****] Subscriber Accounts (the “Subscriber Account Maximum”). During the Term,
on a quarterly basis but no later than thirty (30) days prior to the end of each
calendar quarter, Customer shall provide Google with a good faith estimate of
the total number of Subscriber
Confidential

C-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
Accounts it plans to provide to Subscribers in the following calendar quarter
(“Quarterly Account Estimate”). Customer shall provide the Quarterly Account
Estimate via an email sent to Customer’s partner manager at Google. Google may
elect to provide Customer with Subscriber Accounts in excess of the Subscriber
Account Maximum.
3.4. Email Storage Limit. Google may limit the email storage space for each
Subscriber Account to no less than two (2) GB. [*****].
3.5. Creation of Subscriber Accounts.
(a) Acceptance of Google Subscriber Terms. Unless the parties mutually agree to
an alternate presentation of Google Subscriber Terms, before Customer creates
each Subscriber Account for a Subscriber, Customer shall provide the Subscriber
with (i) a clear statement inviting the Subscriber to agree to the Google
Subscriber Terms, (ii) the opportunity for each Subscriber to review the Google
Subscriber Terms via a hyperlink to the Google Subscriber Terms, and (iii) a
button on which each Subscriber may click indicating agreement to the Google
Subscriber Terms. Customer shall not offer Subscriber Accounts to Subscribers
until Google approves of the user interface used by Customer to accomplish the
requirements in the previous sentence. If a Subscriber does not affirmatively
agree to the Google Subscriber Terms, then Customer shall not allow the
Subscriber to create a Subscriber Account. “Google Subscriber Terms” means the
following terms and policies (which may be modified from time to time by Google)
located at the following URLs (or such URLs as Google may provide to Customer):
(i) the Google Apps terms of service available at
http://www.google.com/a/help/intl/en/users/terms.html and (ii) any other terms
and policies related to the Hosted Communication Services as identified by
Google by written notice.
(b) Subscribers. Following the launch of the Hosted Communication Services,
Customer shall offer each Subscriber at least one Subscriber Account. A
Subscriber may elect to opt-out of receiving a Subscriber Account by unselecting
a clearly marked and easy-to-remove selection interface. Customer shall not
offer Subscriber Accounts to Subscribers until Google approves of the user
interface used by Customer to offer the Subscriber Accounts. For clarity, the
default option for all new Subscribers shall be to receive a Subscriber Account.
Customer may offer a Subscriber more than one Subscriber Account at Customer’s
option.
4. Additional Customer Obligations.
4.1. Subscriber Terms. In addition to the Google Subscriber Terms, Customer
acknowledges that its Subscribers shall be bound by terms relating to each
component of the Hosted Communication Services which may include but are not
limited to (i) the Gmail Terms of Use (which may be modified from time to time)
available at http://www.google.com/mail/help/terms_of_use.html or such URL as
Google may provide and (ii) the Google Terms of Service (which may be modified
from time to time) available at http://www.google.com/terms_of_service.html or
such URL as Google may provide; and (iii) additional Program Policies or
Guidelines for acceptable usage (which may be modified from time to time)
available at http://www.google.com/a/help/intl/en/users/terms.html or such URL
as Google may provide. Customer acknowledges that each Subscriber of the Hosted
Communication Services consents to privacy policies relating to the Hosted
Communication Services which may include but are not limited to the Google Apps
Privacy Policy (which may be modified from time to time) available at
http://www.google.com/a/help/intl/en/users/privacy_notice.html or such URL as
Google may provide and the Google Privacy Policy (which may be modified from
time to time) available at http://www.google.com/privacy.html or such URL as
Google may provide. For avoidance of doubt, Customer’s acknowledgement of the
various terms and policies in this paragraph does not expand Customer’s
obligation to obtain affirmative agreement from Subscribers to Google’s terms
and policies, which is addressed in Section 3.5. In the event that Customer
becomes aware of any Subscriber’s violation of any applicable terms of use or
policy, Customer agrees to (i) promptly notify Google and (ii) promptly suspend
or terminate such Subscriber Account unless Google agrees otherwise in writing
(including by email). At Google’s request, Customer shall promptly suspend or
terminate any Subscriber Account or administrator’s access to the Hosted
Communication Services in response to a violation of any applicable terms of use
or policy by a Subscriber or administrator. Google reserves the right at its
discretion to suspend or terminate the Subscriber Account of any Subscriber.
Notwithstanding anything to the contrary in Rider K (Privacy and Data
Protection) or the account termination obligations in paragraph, Customer shall
have no responsibility for enforcing the agreements entered into between Google
and any Subscriber. Google acknowledges that Subscribers will also be bound by
terms and conditions governing use of the various other services within
Customer’s Portal as well as the use of Customer’s Portal itself.
Notwithstanding the above or anything else to the contrary, Google shall have no
responsibility for enforcing any agreements entered into between Customer and
any end user of Customer.
Confidential

C-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
4.2. Privacy and Program Policies. Customer and Google agree to comply with the
obligations set forth in Rider K (Privacy and Data Protection). Furthermore,
Customer agrees to comply with the program policies for the Hosted Communication
Services available at
http://www.google.com/a/help/intl/en/admins/program_policies.html which may be
updated from time to time.
4.3. Customer Administration of the Hosted Communication Services. Customer
shall receive a password and account to use in connection with administering the
Subscriber Accounts of its Subscribers. Customer is responsible for maintaining
the confidentiality of the password and account, designating those employees who
are authorized to access the account, limiting the scope of such authorization
to performance of duties under this Agreement, and for all activities that occur
under Customer’s account. Customer shall notify Google immediately if Customer
has knowledge of any unauthorized use of, or access to, the Hosted Communication
Services, Customer’s password or account, or of any other breach of security.
Customer acknowledges and agrees that under no circumstances shall Google be
liable in any way for any acts or omissions of Customer or any Subscriber
including any damages of any kind incurred as a result of such acts or
omissions. Google reserves the right to temporarily suspend access to the
administration account in response to security concerns.
4.4. Changes to the Hosted Communication Services. [*****] subject to Customer’s
ability to opt-out of additional functionality as described in Section 3.2,
Google shall have the right to change any aspect of the Hosted Communication
Services and impose limits on features so long as such changes and limits are
generally applicable to the Hosted Communication Services (as such services are
made available by Google to similarly situated partners) without Customer
approval and without liability to Customer. Google agrees to inform Customer of
any substantial changes to the Hosted Communication Services. If Google updates
its technical or implementation specifications for the Hosted Communication
Services or Hosted Services APIs, Customer shall implement such updates or
modifications within thirty (30) days of the date Customer receives notice.
Customer shall provide Google with advance notice of any change in the code or
serving technology used in connection with the Hosted Communication Services and
the Hosted Services APIs that could reasonably be expected to adversely affect
the delivery or display of the Hosted Communication Services.
4.5. Permissible Use. Customer agrees that it shall not engage in any activity
that interferes with or disrupts the Hosted Communication Services or servers or
networks connected to the Hosted Communication Services. Except as allowed by
the administrative console, the Hosted Services APIs, or this Agreement,
Customer agrees not to alter the Hosted Communication Services or any
information transmitted through the Hosted Communication Services to
Subscribers. Customer shall not, and shall not authorize third parties to, use
or access the Hosted Communication Services in a manner not in compliance with
the terms of the Agreement. Customer shall make commercially reasonable efforts
to (i) monitor and disable (if under Customer’s control) any such access or use
by unauthorized parties (including, but not limited to, spammers or any third
party sites); and (ii) notify Google of any access by unauthorized parties that
Customer is not able to disable. The parties agree to comply with all applicable
export and reexport control laws and regulations in connection with creating and
administering Subscriber Accounts, including the Export Administration
Regulations (“EAR”) maintained by the U.S. Department of Commerce, trade and
economic sanctions maintained by the Treasury Department’s Office of Foreign
Assets Control.
5. Fees; Payments; Exclusivity; Miscellaneous.
5.1. Fees. Google shall charge Customer the rate of [*****]. Google shall be
solely responsible for determining the number of Subscriber Accounts subject to
billing and Google’s determination in this regard is final. If Customer believes
the billing to be inaccurate, Customer may request information from Google to
support the number of Subscriber Accounts subject to billing.
5.2. Payment. All fees shall be due thirty (30) days from the invoice date. All
payments due are in U.S. dollars. Payments made via wire transfer must include
the following instructions:

[*****]
Delinquent payments shall bear interest at the rate of [*****] per month (or the
highest rate permitted by law, if less) from the payment due date until paid in
full. Customer shall be responsible for all reasonable expenses (including
attorneys’ fees) incurred by Google in collecting unpaid or delinquent amounts,
except where such unpaid or delinquent amounts are due to billing inaccuracies
attributable to Google.
5.3. [*****].
Confidential

C-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
5.4. Hosted Services API Terms. Customer’s use of the Hosted Services APIs are
subject to the following additional terms: Provisioning API
(http://www.google.com/a/help/intl/en/admins/api_terms.html), Single-Sign On API
(http://www.google.com/a/help/intl/en/admins/api_terms.html), Google Calendar
API (http://www.google.com/googlecalendar/terms_of_use.html). The URLs and the
terms within the URLs may be updated by Google from time to time.
5.5. Technical Support Services. [*****]. Customer, at its own expense, shall
respond to any questions and complaints from Subscribers and third parties
relating to Customer or Subscribers’ use of the Hosted Communication Services.
Google shall provide technical support services for Subscribers solely through
the Google.com Help Center, which is accessible at
http://www.google.com/support/ or such other URL as Google may provide from time
to time. Google shall assign a technical account manager to support the
deployment and management of the Hosted Communication Services by Customer.
6. Wind-Down Period. (a) Upon expiration of the Agreement or termination by
Customer in accordance with Section 2.2(a) or (c) of the Master Agreement, the
parties agree that this Rider (and the relevant portions of the Master
Agreement) shall continue at Customer’s option for a wind-down period (the
“Wind-Down Period”), in which Google shall continue providing the Hosted
Communication Services to Customer and Subscribers and Customer shall continue
paying for the Hosted Communication Services in accordance with this Rider.
(b) The Wind-Down Period shall continue until the earlier of (i) [*****] or
(ii) the date Customer provides Google with written notice of its completion of
the migration of its Subscribers then-registered as users of the Hosted
Communication Services from the Hosted Communication Services to a non-Google
email platform. (c) During the Wind-Down Period, Google agrees (i) to provide
Customer with access to a mechanism for extracting in an automated fashion
Subscriber data, including email data, calendar events, and contact lists and
(ii) at Customer’s request, to provide Customer with support in extracting the
data. The extraction and migration of Subscriber data must be performed in a
manner that complies with Google’s applicable privacy policies, Customer’s
applicable privacy policies, and data security requirements. Section 5.3
(Exclusivity) shall not apply to Customer during the Wind-Down Period.
7. Prevailing Terms. The parties acknowledge and agree that this Agreement shall
supersede Google’s standard online sign-up terms for the Hosted Communication
Services in the event Customer is required to accept such terms in addition to
signing this Agreement.
8. Customer MVNO Partners. For Customer’s MVNO partners and resellers who build
on the Desktop Portal or Phone Portal infrastructure, Google may at Google’s
option permit these MVNO partners and resellers to use the Hosted Communication
Services described in this Rider. At Google’s option, Customer shall use
commercially reasonable efforts to promote adoption of the Hosted Communication
Services by Customer’s MVNO partners and resellers to the extent such adoption
is Technically Feasible. Customer shall keep Google informed of its MVNO
partnerships and reseller relationships.
Confidential

C-4



--------------------------------------------------------------------------------



 



EXECUTION COPY
[*****]
Confidential

C-5



--------------------------------------------------------------------------------



 



EXECUTION COPY
Rider D
Desktop Device and Phone Device — Other Google Hosted Services
1. Generally. As described in this Rider of the Agreement, Customer agrees to
offer the following other Google Services to Desktop Device Subscribers and
Phone Device Subscribers, except to the extent that it is not reasonable, as
defined in Section 2 below, for Customer to offer these other Google Services.
1.1. Goog-411. If Customer wishes to provide a telephone-based directory
assistance service to its Desktop Device Subscribers or Phone Device
Subscribers, then Customer shall not unreasonably refuse to use Goog-411 for
this purpose if Google asks Customer to use Goog-411. "Goog-411” means Google’s
telephone-based directory assistance service.
1.2. Grand Central. If Customer wishes to provide a voice-messaging service to
its Desktop Device Subscribers or Phone Device Subscribers, then Customer shall
not unreasonably refuse to use Grand Central for this purpose if Google asks
Customer to use Grand Central. “Grand Central” means Google’s voice-messaging
service.
1.3. Network Picasa. If Customer wishes to provide network-hosted photo album
service to its Desktop Device Subscribers or Phone Device Subscribers, then
Customer shall not unreasonably refuse to use Network Picasa for this purpose if
Google asks Customer to use Network Picasa. "Network Picasa” means Google’s
photo hosting service.
1.4. Location Based Services. If Customer wishes to provide location based
services (beyond what is otherwise covered by this Agreement) to its Desktop
Device Subscribers or Phone Device Subscribers, then Customer shall not
unreasonably refuse to use Google’s location based services whenever applicable
if Google asks Customer to use Google’s location based services.
1.5. Other Services. If Customer wishes to provide other services to its Desktop
Device Subscribers or Phone Device Subscribers, then Customer shall not
unreasonably refuse to use a Google Service whenever applicable if Google asks
Customer to use the relevant Google Service.
2. Customer’s Refusal of Other Google Services. When determining if Customer’s
refusal is reasonable under Section 1, Customer may consider (a) the commercial
terms upon which Google is offering the Google Service (including, without
limitation, terms related to indemnification, limitations of liability, and data
privacy/ownership/control), (b) the quality of the user experience of the Google
Service, (c) the product and technical functionality of the Google Service,
(d) whether the Google Service is Technically Feasible for particular devices,
and (e) whether Customer’s use of the Google Service conflicts with any
agreement that Customer is a party to on the Effective Date. For avoidance of
doubt, Customer’s refusal to use a Google Service under Section 1 shall be
deemed reasonable if Customer determines that the Google Service is materially
inferior to a service offering from a third party after a reasonable evaluation
of the Google Service by considering the factors in the previous sentence and
reasonable good faith discussions with Google. Nothing in this paragraph is
intended to prevent Customer from using the services of a third party if
Customer properly refuses to use Google’s Services in accordance with this
paragraph.
3. Exclusivity. If Customer uses a Google Service in this Rider, Customer agrees
not to offer any services or applications to Subscribers that are substantially
similar to that Google Service. For avoidance of doubt, this Rider does not
restrict the ability of Subscribers to independently choose to use other third
party services or applications and does not restrict Customer from technically
supporting these choices of the Subscribers (such as by including widgets for
these other third party services or applications within the Desktop Portal and
Phone Portal).
4. Other Terms. The details of Customer’s use of other Google’s Services as
contemplated by this Rider are subject to the future mutual agreement of the
parties, including agreement on business and legal terms.
Confidential

D-1



--------------------------------------------------------------------------------



 



Rider E
Desktop Portal — Google Maps
1. Generally. If Customer wishes to provide a maps and mapping services to its
Desktop Device Subscribers, then Customer shall not unreasonably refuse to use
Google Maps for this purpose if Google asks Customer to use Google Maps. “Google
Maps” means Google’s map service.
2. Customer’s Refusal to Use Google Maps. When determining if Customer’s refusal
is reasonable under Section 1, Customer may consider the following terms upon
which Google is offering Google Maps: the ability to implement friend-finder and
advertising on the maps, the economic costs of using Google Maps, the economic
terms of advertising to be served on the maps, and data
privacy/ownership/control issues. For avoidance of doubt, Customer’s refusal to
use Google Maps under Section 1 shall be deemed reasonable if Customer
determines that Google Maps is materially inferior to a service offering from a
third party after a reasonable evaluation of Google Maps by considering the
terms in the previous sentence and reasonable good faith discussions with
Google. However, Customer cannot refuse to use Google Maps on the sole basis of
other terms, if those other terms offered by Google are substantially the same
as the terms included in [*****]. Nothing in this paragraph is intended to
prevent Customer from using the services of a third party if Customer properly
refuses to use Google Maps in accordance with this paragraph.
3. Exclusivity. If Customer uses Google Maps pursuant to this Rider, Customer
agrees not to offer any services or applications to Subscribers that are
substantially similar to Google Maps. For avoidance of doubt, this Rider does
not restrict the ability of Subscribers to independently choose to use other
third party services or applications and does not restrict Customer from
technically supporting these choices of the Subscribers (such as by including
widgets for these other third party services or applications within the Desktop
Portal and Phone Portal).
4. Delay in Completing Arrangement for Customer’s Use of Google Maps.
Notwithstanding anything to the contrary in this Rider E, to the extent that
Customer and Google are unable to agree (with both parties negotiating in good
faith and in a manner consistent with this Rider towards the goal of agreeing)
upon the terms under which Google Maps would be provided to Customer by the
later of: (i) sixty days following the Effective Date of this Agreement or
(ii) ninety days prior to Customer’s planned initial public launch of its
Desktop Portal (such launch date in Customer’s good faith judgment), then
Customer may refuse to use Google Maps and deploy an alternate product and/or
service in its place.
5. Other Terms. The details of Customer’s use of Google Maps as contemplated by
this Rider is subject to the future mutual agreement of the parties, including
agreement on business and legal terms.
Confidential

E-1



--------------------------------------------------------------------------------



 



Rider F
Desktop Portal — Google Gadgets
1. Generally. As Technically Feasible, Customer agrees to provide a simple means
for any Subscriber to place Google Gadgets on that Subscriber’s personalized
start page on the Desktop Portal subject to the Syndicated Google Gadgets terms
of service (the current form of which appears at
http://www.google.com/webmasters/gadgets/terms.html or another URL as determined
by Google, the "Syndicated Google Gadgets TOS”). Unless Customer and Google
mutually agree to modify the gallery order, if Customer chooses to display a
list or directory of Google Gadgets, Customer agrees not to block or highlight
any particular Google Gadgets included by Google and not to change the order of
the Google Gadgets from the order provided by Google; provided, that this
sentence does not restrict Customer from providing functionality to enable
Desktop Device Subscribers (i) to block or highlight any particular Google
Gadgets included by Google or (ii) to change the order of the Google Gadgets
from the order provided by Google. For avoidance of doubt, Customer may develop
or offer non-Google widget applications on the Desktop Portal, as long as the
attribution of source is clear. Customer and Google may mutually agree on a set
of recommended Google Gadgets for Customer Subscribers to be made available via
the Desktop Portal
2. Technical Contacts. Both Customer and Google shall maintain a technical point
of contact to facilitate the discussion of any development, technical, and
operations issues that may arise related to the integration described in
Section 1.
Confidential

F-1



--------------------------------------------------------------------------------



 



Rider G
Phone Portal and Phone Device – Search, Advertising and Google Phone
Applications
1. Generally. As described in this Rider, Customer shall implement the GMSS
Service (on the GMSS Sites and Customer Phone Applications) and distribute the
Google Phone Applications (on Phone Devices, and potentially on Desktop Devices
as contemplated by Section 1.5 of the Master Agreement), and otherwise implement
the Google Applications and Google Services as follows.
2. Definitions. For the purposes of this Rider:
2.1. “Ad(s)” or “Advertising Results” means advertisements displayed by Google
hereunder.
2.2. “Ad Revenue(s)” for any period during the Term means Ad revenues that are
recognized by Google in such period and attributed to Ads.
2.3. “Client ID(s)” mean unique alphanumeric codes provided to and used by
Customer as specified by Google (a) to enable Google to identify each query or
request through the GMSS Service and (b) to enable Google to identify Directed
Traffic through the Google Phone Applications. Google may assign and modify the
number of Client IDs for each Google Service or Google Application provided
under this Rider from time to time. Customer shall use Client IDs as instructed
by Google, and shall provide such information to Google as Google may reasonably
request with respect to the use and application of any Client IDs.
2.4. “Customer Phone Application” means any Customer application, widget,
plug-in, helper, component or other executable code that runs on user’s Phone
Device.
2.5. “Deduction” for any period during the Term means the sum of [*****].
2.6. “Directed Traffic” means traffic to Google generated directly from
Subscriber use of the ISS, GMM, or YouTube Google Phone Applications (each as
implemented in accordance with this Agreement).
2.7. “Fraudulent Act” means act(s) which (a) directly or indirectly generate
queries, actions, or impressions of or clicks on search results or Ads through
any automated, deceptive, fraudulent or other invalid means (including, but not
limited to, click spam, robots, macro programs, and Internet agents); or
(b) encourage or require Subscribers or any other persons, either with or
without their knowledge, to click on Ads or take other actions with regard to
Ads through offering incentives or any other methods that are manipulative,
deceptive, malicious or fraudulent.
2.8. “Google Phone Applications” means the machine-readable binary code version
of the following Google Applications which are provided to Customer in
connection with this Agreement (and any modifications or updates thereto that
Google may make available hereunder from time to time in its sole discretion):
Idle Screen Search (“ISS”), Google Maps for Mobile (“GMM”) and the YouTube
application.
2.9. “GMSS Service” means the Google Service for mobile search (also known as
Google Mobile Syndicated Search Service) made available by Google.
2.10. “GMSS Ads” means the Ads provided by Google to Customer under this
Agreement through the GMSS Service.
2.11. “GMSS Advertising Results” means GMSS Ads transmitted by Google to
Customer in response to a GMSS Query.
2.12. “GMSS Box” means a search box into which Subscribers may enter search
queries. GMSS Boxes must be approved by Google and located on a GMSS Site or a
Customer Phone Application that is approved by Google to access the GMSS
Service.
2.13. “GMSS Protocol” means the protocol provided by Google for accessing the
GMSS Service, as such protocol may be updated by Google from time to time.
2.14. “GMSS Query” means a query sent to Google by Customer to be processed by
Google’s GMSS Service.
Confidential

G-1



--------------------------------------------------------------------------------



 



2.15. “GMSS Site” means the Phone Portal and any other sites approved in writing
by Google.
2.16. “GMSS Search Results” means GMSS Service search results transmitted by
Google to Customer in response to a GMSS Query.
2.17. “Net Ad Revenues” for any period means Ad Revenues for such period MINUS
the Deduction for such period.
3. GMSS Services for the GMSS Sites and Customer Phone Applications
3.1. Scope of GMSS Services. During the Term and subject to the terms and
conditions of this Agreement, Google shall provide Customer with GMSS Search
Results and GMSS Advertising Results through its GMSS Service for display on the
GMSS Sites as permitted herein. Customer agrees to implement the GMSS Service as
provided herein on the GMSS Sites upon launch of the Phone Portal, and to
maintain such implementation thereafter during the Term. Customer agrees to
implement the GMSS Service on any GMSS Site added thereafter to the extent
permitted herein. Customer may elect to implement the GMSS Service as provided
herein on Customer Phone Applications that are approved by Google to access the
GMSS Service, and Customer agrees to maintain such implementation thereafter
during the Term.
3.2. Implementation of GMSS Services. Unless otherwise agreed to by Google in
writing, Customer shall implement the GMSS Services in a manner that:
(a) conforms to the Google Mobile Branding Guidelines (located at the URL noted
in Section 4.3 of the Master Agreement) (b) conforms to the screenshots and
specifications to be mutually agreed upon by the parties; provided, that the
parties shall determine in good faith which screenshots and specifications shall
be acceptable as a basis for conformance; and (c) otherwise complies with the
technical and implementation requirements provided by Google from time to time,
including those instructions contained in the documentation setting forth the
GMSS Protocol. Without limiting the foregoing, Customer acknowledges and agrees
to the following:
     (a) GMSS Boxes and Queries. Customer shall implement on each GMSS Site a
GMSS Box for Subscribers to enter GMSS Queries. Customer may implement on
approved Customer Phone Applications a GMSS Box for Subscribers to enter GMSS
Queries. GMSS Boxes may only be located on a GMSS Site and approved Customer
Phone Applications, and on no other website, application or property. Customer
agrees to place the GMSS Box above the fold on the default page of the GMSS
Site. The format and location of each GMSS Box on each GMSS Site and approved
Customer Phone Application is subject to the written consent of Google, such
consent not to be unreasonably withheld, conditioned or delayed. Unless (and
then only to the extent) otherwise approved by Google in writing, Customer
understands and agrees that: (a) queries sent to Google for processing under its
GMSS Service may be initiated only by Subscribers entering text into GMSS Boxes
on the GMSS Site and approved Customer Phone Applications as provided herein;
and (b) Customer shall send any and all queries generated on the GMSS Site and
approved Customer Phone Applications as provided in subsection (a) above to
Google for processing under its GMSS Services in accordance with the
requirements provided by Google, without editing, filtering, truncating,
appending terms to or otherwise modifying such GMSS Queries, either individually
or in the aggregate (except to add metadata as agreed in advance by Google).
Notwithstanding anything to the contrary, Google shall have no obligation to
process GMSS Queries that are not sent in compliance with the requirements of
this Agreement.
     (b) Operation of GMSS Service. Customer shall ensure that each GMSS Query
shall (i) be from a list of Valid IP Addresses approved by Google for the GMSS
Service; (ii) contain a Client ID approved by Google for the GMSS Services;
(iii) include Subscriber IP address and user agent information; and (iv) request
no fewer than the minimum number of GMSS Ads as mutually agreed by the parties.
Upon Google’s receipt of a GMSS Query, Google shall transmit a set of GMSS
Search Results and set of GMSS Advertising Results, each to the extent
available, via Google’s network interface in accordance with the GMSS Protocol.
Customer shall then display, in each instance, the entire set of GMSS Search
Results and set of GMSS Advertising Results that corresponds to such GMSS Query
in the manner contemplated by this Agreement, without editing, filtering,
reordering, truncating, adding content to or otherwise modifying such set of
GMSS Search Results or set of GMSS Advertising Results.
     (c) Labeling, Branding and Attribution. Each GMSS Box located on a GMSS
Site and each page containing a set of GMSS Search Results shall conspicuously
display a graphic module, in the form as provided by Google from time to time,
that unambiguously indicates that the set of GMSS Search Results are provided by
Google. Customer agrees that it shall not in any way imply that information
other than the GMSS Search Results sets are provided by Google, unless otherwise
expressly provided herein. Customer shall unambiguously mark each GMSS Ad, or
each cluster or grouping of GMSS Ads, as a “Sponsored Link” or “Sponsored
Links,” as the case may be, unless otherwise
Confidential

G-2



--------------------------------------------------------------------------------



 



instructed or agreed by Google. In any event, Google reserves approval authority
to ensure that GMSS Ads are labeled in a manner so as to sufficiently
distinguish them from search results.
3.3. Customer Phone Applications. Customer may not access the GMSS Service (or
any other Google Service) through a Customer Phone Application, until and unless
Google has given written approval at Google’s sole discretion. If Customer
wishes to access the GMSS Service through a Customer Phone Application, then
Customer will request approval from Google and provide all reasonable
information (about the Customer Phone Application and how Customer proposes to
access, render, and display the GMSS Service from the Customer Phone
Application) requested by Google to enable Google to evaluate the Customer Phone
Application. Following the initial approval, to the extent that Customer
materially changes the way in which the GMSS Service is accessed, rendered, or
displayed in a Customer Phone Application, Google (i) may review and approve
such changes with such approval not to be unreasonably withheld or delayed and
(ii) may (in the event Google disapproves of such changes) suspend any continued
use of the GMSS Service from the Customer Phone Application until such time as
Customer implements adequate corrective modifications as reasonably required and
determined by Google. Furthermore, Customer agrees to comply with the Google
software principles at http://www.google.com/corporate/software_principles.html
(as may be updated by Google from time to time) in connection with any Customer
Phone Applications that are used to access the GMSS Service. Google may require
Customer to immediately cease accessing the GMSS Service through an approved
Customer Phone Application if Google reasonably believes that Customer is not
complying with the Google software principles; provided, if Google requires
Customer to cease accessing the GMSS Service in connection with any Customer
Phone Application, Customer may continue to offer such Customer Phone
Application without the Google Services, and, at Customer’s option, with an
alternative mobile search service notwithstanding Section 6.1 herein.
Furthermore, for avoidance of doubt, the statements throughout this Rider that
require Customer to maintain an implementation of the GMSS Service with an
approved Customer Phone Application does not mean that Customer has any
obligation to continue distributing the approved Customer Phone Application.
3.4. Prohibited Actions. Section 2.1 (Prohibited Actions) of Rider A shall apply
to Customer’s implementation of the GMSS Service (as if the GMSS Search Results
are the “Search Results”, the GMSS Advertising Results are the “Advertising
Results”, and the GMSS Sites are the “Sites” as defined therein). In addition to
the termination rights provided in the Master Agreement, Google may terminate
this Rider or the provision of Google services hereunder immediately upon
written notice if Customer breaches this paragraph.
3.5. License to GMSS Protocol. Google grants to Customer a limited, nonexclusive
and non-sublicensable license during the Term to use the GMSS Protocol solely
for the purpose of transmitting GMSS Queries and other required information and
receiving and displaying sets of GMSS Search Results and sets of GMSS
Advertising Results solely to the extent permitted hereunder. Except to the
limited extent expressly provided in this Agreement, Google does not grant, and
Customer shall not acquire, any right, title or interest (including, without
limitation, any implied license) in or to any Google Intellectual Property
Rights; and all rights not expressly granted herein are reserved to Google.
4. Google Phone Applications.
     4.1. Google Phone Applications License Grant. Subject to the terms and
conditions of this Agreement, Google hereby grants to Customer a royalty-free,
nontransferable, non-sublicensable, nonexclusive license during the Term to
(a) reproduce the Google Phone Applications to the extent necessary to exercise
the right granted in the following clause (b) and (b) distribute the Google
Phone Applications directly to Phone Device Subscribers in the Territory as
permitted by Section 4.5. At its sole discretion and with reasonable notice,
Google may elect to restrict or revoke Customer’s right to distribute any one
(or all) of the Google Phone Applications for certain devices, certain methods
of distribution, or in the entirety.
     4.2. License Grant Restrictions. Customer shall not (and shall not
encourage/assist third parties to and shall use commercially reasonable efforts
to prevent any third parties from doing the following): (a) disassemble,
de-compile or otherwise reverse engineer the Google Phone Applications or
otherwise attempt to learn the source code or algorithms underlying the Google
Phone Applications; (b) modify or create derivative works from or based on the
Google Phone Applications; (c) except as expressly set forth in this Agreement,
provide, sell, license, distribute, lease, lend, or disclose the Google Phone
Applications to any third party; (d) use the Google Phone Applications for
timeshare, service bureau, or other unauthorized purposes; (e) bundle the Google
Phone Applications as part of the download/installation process, with any other
software, application, code, file, data, or other materials or information for
contemporaneous download/installation; or (f) exceed the scope of any license
granted to Customer hereunder.
Confidential

G-3



--------------------------------------------------------------------------------



 



4.3. Delivery. Upon availability, Google shall deliver the Google Phone
Applications to Customer. For the sake of clarity, the parties acknowledge and
agree that Google has no obligation to develop or deliver any Google Phone
Application, and any such development or delivery is at Google’s sole
discretion.
4.4. Distribution, Placement and Appearance.
     (a) ISS Application. Upon Google’s prior written approval and with an
implementation of Client IDs, Customer shall distribute the ISS Application as
follows: The ISS Application shall be (i) preloaded on Phone Devices and shall
be placed above the fold on the “Idle Screen” of the Phone Device (the display
of a Phone Device that appears when the Phone Device is in idle mode, which
typically appears before any other screens or menus, and typically displays
functions such as day/date and screensaver/wallpaper), and (ii) prominently made
available for download from the Phone Portal and other Customer-hosted websites.
Within the user interface of each Phone Device, Customer will ensure that the
ISS Application is displayed more prominently than any Customer Phone
Application that accesses the GMSS Service or any Customer Phone Application
that offers web search functionality. Notwithstanding the foregoing, Customer is
not required to preload and place the ISS Application (pursuant to clause (i) of
this paragraph) on a particular Phone Device if (1) Customer does not provide
material design input and (2) Customer does not require the installation of
applications other than a basic connection manager application.
     (b) GMM and YouTube Applications. Upon Google’s prior written approval and
with an implementation of Client IDs, Customer shall distribute the GMM and
YouTube Applications as follows: The GMM Application and YouTube Application
shall be (i) preloaded on Phone Devices and shall be placed under a Google
Launch Tile that is placed above the fold on the “Idle Screen” of the Phone
Device (the display of a Phone Device that appears when the Phone Device is in
idle mode, which typically appears before any other screens or menus, and
typically displays functions such as day/date and screensaver/wallpaper), , and
(ii) prominently made available for download from the Phone Portal and other
Customer-hosted websites. “Google Launch Tile” means an icon branded with a
Google Brand Feature (as approved by Google) that when selected (or scrolled
over) reveals the GMM Application and YouTube Application, and other Google
links or applications as may be mutually agreed by the parties. Notwithstanding
the foregoing, Customer is not required to preload and place the GMM Application
and YouTube Application (pursuant to clause (i) of this paragraph) on a
particular Phone Device if (1) Customer does not provide material design input
and (2) Customer does not require the installation of applications other than a
basic connection manager application.
     (c) Non-Google Items. For avoidance of doubt, this Section 4.4 does not
restrict Customer’s ability to place other non-Google items above the fold on
the “Idle Screen” of the Phone Device.
4.5. Form of Distribution Offering. Customer shall not: (a) offer or distribute
the Google Phone Application to any third party (other than Subscribers as
permitted by this Rider); (b) serve or otherwise place any advertisements during
the download or installation process of the Google Phone Application; (c) offer,
download or install, or allow any third party to offer, download or install, any
additional products during the download or installation process of the Google
Phone Application; or (d) download, preload, install or launch any Google Phone
Application (or otherwise act or fail to act) such that a Subscriber is denied
the opportunity to review and accept (or reject) the relevant Google terms of
service.
4.6. GPS and Over-the-Air Updates. The parties shall cooperate and coordinate in
order to complete Customer (and any other third party) certification and
GPS-enabling of relevant Google Phone Application(s). Additionally, Google may
auto-update Google Phone Applications over-the-air at Google’s discretion, and
Customer shall not prevent such over-the-air auto-updates.
4.7. Accurate Reproduction. Customer agrees that in connection with its exercise
of the right granted in Section 3.1 of this Agreement it shall accurately
reproduce the Google Phone Applications without modification. Google agrees that
it shall use commercially reasonable efforts to not insert into the Google Phone
Applications any viruses, worms, date bombs, time bombs, or other code that is
specifically designed to cause the Google Phone Applications to cease operating,
or to damage, interrupt, or interfere with any Google Phone Applications or
Subscriber data.
4.8. Bug Fix Updates for Google Phone Applications. To the extent that Customer
is distributing a particular Google Phone Application and Google generally makes
available bug fix updates to that Google Phone Application for its other
similarly situated distribution partners, then Google will make the bug fix
updates available to Customer.
Confidential

G-4



--------------------------------------------------------------------------------



 



5. Payment. Regarding the GMSS Service and the ISS, GMM and YouTube Google Phone
Applications, the parties shall make the payments set forth in Exhibit 1 to this
Rider G. Except as set forth in Exhibit 1, neither party shall be required to
account to the other or otherwise make any payment to the other in respect of
the Google Services or Google Applications implemented by this Rider G. Customer
and Google may each retain any other revenue generated from provision of their
respective services. Customer shall not charge fees to Subscribers for Google
products or services over and above regular data use charges.
6. [*****] Future Google Products and Services.
6.1. [*****].
6.2. Future Google Products and Services. During the Term, should Google make
available any products or services not described in this Rider G that would be
appropriate for the Phone Portal or Phone Devices, the parties shall negotiate
in good faith with the intent of Customer implementing and distributing such
Google products and services.
7. Miscellaneous.
7.1. Implementation Requirements. The parties shall comply with the
implementation requirements contained Exhibit 2 to this Rider G.
7.2. Links to Google Sites. Upon Google’s prior written approval, Customer shall
place links to the following Google sites within relevant and easily
discoverable (i.e., as few clicks as possible and above the fold) locations
within the Phone Portal and (where within Customer’s control) upon Phone
Devices: Gmail site, YouTube site, Google Phone Application download site, and
other sites as may be agreed to by the parties.
7.3. 1-Click Upload Implementation. Customer shall preconfigure the Phone
Devices within its control to enable 1-click upload to the Google Picasa and
YouTube services subject to such enabling being Technically Feasible for the
particular Phone Devices.
7.4. IMAP Implementation. If a Phone Device can be preconfigured for IMAP
settings, to the extent Technically Feasible, Customer shall preconfigure the
Phone Devices within its control to access the Google Gmail service. Google
shall provide access to the Brand Features relevant to such implementation.
7.5. Webkit Browsers. To the extent that Customer (or any affiliated party)
specifies installation requirements, installs, or makes available web browsers
for the Customer Network or Phone Devices, then all such web browsers shall
(a) be based on the open source web browser engine known as ‘Webkit’, (b) be
installed with support for “Google Gears” if Technically Feasible, and
(c) include a default capability for the user to utilize Google’s search
services through a toolbar functionality or similar user interface as mutually
agreed by Customer and Google.
7.6. Search and Advertising for MVNO Partners. For Customer’s MVNO partners or
resellers who utilize the Phone Portal infrastructure, Google may at Google’s
option permit these MVNO partners or resellers to use the search and advertising
services described in this Rider G that Customer is using for the Phone Portal.
At Google’s option, Customer shall use commercially reasonable efforts to
promote adoption of these search and advertising services by Customer’s MVNO
partners and resellers. Customer shall keep Google informed of its MVNO
partnerships and reseller relationships.
Confidential

G-5



--------------------------------------------------------------------------------



 



Exhibit 1 to Rider G
Payments
1. [*****]
     1.1. [*****].
     1.2. [*****].
     1.3. [*****].
     1.4. [*****].
     1.5. [*****].
2. [*****].
3. Payment Terms.
     3.1. Google may send a uncompensated test queries and uncompensated test
traffic to the GMSS Sites, Customer Phone Applications, and Google Phone
Applications, or make uncompensated clicks on or generate uncompensated
impressions of or actions regarding Ads at any time. The number of clicks on or
impressions of Ads, or other relevant metrics, as compiled by Google, shall be
the number used in calculating payments hereunder. Payments required under this
Section shall be made by the last day of the calendar month following the
calendar month in which the applicable Ads were displayed. Google’s obligation
to make payments under this Section shall not commence until (i) Google’s
technical personnel provide written approval pursuant to this Rider of
Customer’s implementation of Google’s products and services, and (ii) Google, at
its sole discretion and under no further obligation, decides to implement and
generate revenue from Ads in connection with such Google products and services.
Customer shall not enter into any arrangement or agreement under which any third
party pays Customer revenue share, fees or any premium, Customer pays any third
party revenue share, fees or any premium, or Customer otherwise confers or
receives a benefit for or in connection with this Rider G or the Google products
and services described therein.
     3.2. Google shall not be liable for payment in connection with (a) any
amounts which result from invalid queries or invalid impressions of (or clicks
on) Ads, or invalid actions regarding Ads, generated by any person, bot,
automated program or similar device, including, without limitation, through any
Fraudulent Act, in each case as reasonably determined by Google; or (b)
impressions of Ads, clicks on Ads or actions regarding an Ad delivered through
an implementation which is not initially approved by Google pursuant to the
Agreement, does not correctly use the Client ID or subsequently fails to meet
Google’s implementation requirements and specifications.
     3.3. All payments due under this agreement shall be in U.S. Dollars.
Payments to Customer (if by wire transfer) shall be made to the account notified
to Google by Customer for that purpose. Payments to Google (if by wire transfer)
shall be made to the account specified in Rider A or another account notified to
Customer by Google for that purpose. Google reserves the right to withhold and
offset against its payment obligations under this Agreement, or to require
Customer to repay to Google within thirty (30) days of request for such
repayment, any amounts which Google may have previously overpaid to Customer in
relation to this Agreement.
     4. Reporting. Google will provide monthly reports to Customer detailing Ad
Revenues earned by Customer under this Rider. Google will also give Customer
other reports and access to reporting tools that Google generally makes
available to other partners that are using the Google Services or distributing
the Google Phone Applications covered by this Rider.
Confidential

G-6



--------------------------------------------------------------------------------



 



Exhibit 2 to Rider G
Implementation Requirements

1.   Prior to any implementation, Customer shall:

  a.   Deliver to Google fully active sample Phone Devices representative of
Phone Devices used by Subscribers with appropriate data access plans and
unlimited credit during the Term so that Google may use such Phone Devices to
test the operation and presentation of relevant Google products, services and
sites.     b.   Notify Google (using a web application to be provided by Google)
of certain Phone Device parameters.     c.   Monitor and collect all “UserAgent”
http headers from Customer’s mobile gateways and submit to Google all unique
“UserAgent” http headers with their associated usage frequencies.     d.  
Provide free access to all APIs and associated data in order to allow Google to
optimize the Google products and services (such as Device ID, session ID,
billing API, location API (when available), and any other APIs and enablers
generally offered by Customer to partners).     e.   Provide any and all other
information and/or reasonable assistance necessary to allow Google to deliver
the Google Phone Application(s) and make the Google Phone Application(s)
(including over-the-air updates thereto) available on the Customer Network and
the Phone Devices.

2.   Google may from time to time provide Customer with a Google Phone
Application and tests that should be run on Phone Devices (which may represent
families of Phone Devices) on which such Google Phone Applications shall be
loaded to assure the operation and presentation of such Google Phone
Application. In such an event, Customer shall use commercially reasonable
efforts (considering the demands on Customer’s personnel and facilities, among
other things) to timely execute and provide to Google the test results.

Confidential

G-7



--------------------------------------------------------------------------------



 



Rider H
[*****]
Confidential

H-1



--------------------------------------------------------------------------------



 



Rider I
Network Provisions
1. New Definitions.
     1.1. “Cell Tower Location Fix” means, with respect to a specific Device, a
location fix comprising the longitude and latitude of the cell tower with which
a Device is communicating, to the extent such a fix is available based upon the
specific Device and other technical limitations.
     1.2. “Cell Sector Location Fix” means, with respect to a specific Device, a
location fix associated with such Device and designated by a subsection of a
cell tower footprint known as the cell sector containing such Device, to the
extent such a fix is available based upon the specific Device and other
technical limitations.
     1.3. “Premium Location Data” means any location data collected by Customer
from any given Device that is neither Cell Tower Location Fix data nor Cell
Sector Location Fix data, including, without limitation, GPS fix data, AGPS
(assisted GPS) fix data and AFLT (advanced forward link trilateration) data;
provided, that this definition does not include Subscriber IP address data which
is handled separately in this Agreement.
     1.4. “Subscriber Location Data” means non-personally identifiable location
data for a Subscriber associated with a Device connected to the Customer
Network, such data comprising Cell Tower Location Fixes, Cell Sector Location
Fixes and Premium Location Data, each to the extent collected by Customer;
provided, that this definition does not include Subscriber IP address data which
is handled separately in this Agreement.
2. Subscriber Location Data. Subject to the conditions of this Agreement
including Section 4 below, Customer shall provide Google with access to
Subscriber Location Data for the uses permitted by Section 4 below.
Notwithstanding the foregoing or anything else in this Rider or Agreement,
Customer shall not be obligated to provide Subscriber Location Data beyond that
permitted by applicable law. Without limiting the foregoing, Google acknowledges
that Customer may provide Subscribers with notice and obtain Subscriber’s
consent prior to disclosing Subscriber Location Data to Google and that such
notice and consent will be developed and approved solely by Customer. In the
event Customer determines that a Customer controlled notice and consent regime
is not practicable, Customer and Google will cooperate in good faith to provide
prior notice and to obtain affirmative consent from Subscribers.
3. Tower Location Data. Customer shall provide Google with tower location data
consisting of location data associated with Customer Network towers (“Tower
Location Data”) for the entire Customer Network, to be updated on a quarterly
basis for use in connection with (a) Google middleware on devices, (b) Google
products and services, and (c) improving the Google location platform; provided,
that the amount of information available in the initial release and any
subsequent quarterly release may be subject to the availability of this
information from Customer’s technology suppliers.
4. Location Data and Fees.
     4.1. Non-Premium Location Data. Customer shall provide Google with all
Tower Location Data, Cell Tower Location Fix data and Cell Sector Location Fix
data free of charge. Google may use this Tower Location Data, Cell Tower
Location Fix data and Cell Sector Location Fix data in connection with
(a) Google middleware on devices, (b) Google products and services, and (c)
improving the Google location platform.
     4.2. Premium Location Data for Free. If at any time during the Term any
Google Application or Google Service (but excluding the Google Desktop
Applications in Rider B) as defined in this Agreement and as provided to
Customer can utilize a certain type of Premium Location Data and to the extent
that Customer is collecting data of such type, then Customer shall provide
Google with all Premium Location Data of that type free of charge. Google may
use this free Premium Location Data only in connection with any Google
Application or Google Service (but excluding the Google Desktop Applications in
Rider B) provided that such Google Application or Google Service is provided to
Customer hereunder and provided that such Premium Location Data is used with
such Google Application or Google Service in a way that Customer’s Subscribers
can benefit from the Premium Location Data in the same way (or greater way) than
other users of the applicable Google Application or Google Service and provided
further that Google’s use shall be expressly subject to Section 2.3 of Rider K.
Confidential

I-1



--------------------------------------------------------------------------------



 



     4.3. Premium Location Data for Price. If at any time during the Term, if
Google otherwise desires access to a type of Premium Location Data for purposes
broader than those stated in Section 4.2, then to the extent that Customer is
collecting data of such type and makes such type of Premium Location Data
available to one or more third parties, then Customer will offer such type of
Premium Location Data to Google at a price no higher than the lowest price
charged by Customer to any third party for such type of Premium Location Data.
If Google obtains Premium Location Data from Customer under this Section 4.3,
Google may use this Premium Location Data in connection with (a) Google
middleware on devices, (b) Google products and services, and (c) improving the
Google location platform, but in each case subject only to the restrictions
contained in Section 2.3 of Rider K.
5. Customer Location Platform. To the extent Technically Feasible, Customer
shall evaluate Google’s location-based service APIs. If these Google APIs meet
the technical functionality reasonably required by Customer, then Customer and
Google shall strongly promote these Google APIs for use by the industry
organization known as the WiMAX Forum. Regardless of whether or not the WiMAX
Forum uses these Google APIs, Customer shall ensure interoperability of
Customer’s products and services with these Google APIs to the extent
commercially and technically reasonable. Google understands that Customer shall
create standard service offerings for location information as a network enabler,
and that Customer shall offer these service offerings for location based
services data that is not provided for Google applications, services or
middleware as described above.
6. Customer Location and GPS APIs. Customer shall provide Google with free
access to all necessary Customer location and GPS APIs (subject to generally
applicable licensing terms, provided that in the event of a conflict between
this Agreement and the applicable licensing terms, this Agreement shall
control).
7. Quality of Network. Customer shall provide reports to Google on a regular
basis (the time of which will be mutually agreed to by the parties, but no less
frequently than every six months) with broadband deployment data and other
technical details about the Customer Network to the extent such data and details
are available to Customer, including:
       (a) Network report: (i) sector level performance reports (monthly) which
shall include, at a minimum, network availability, service down-time and
(ii) sector Subscriber capacity reports;
       (b) Tower locations;
       (c) Average GBytes per user per month;
       (d) Peak traffic by market in Mpbs per shown over time of day;
       (e) Frequency channels available for use in each market;
       (f) Frequency actually deployed in each area; and
       (g) Any other information mutually agreed by the parties from time to
time.
Confidential

I-2



--------------------------------------------------------------------------------



 



Rider J
Development and Cooperation
1. [*****].
2. [*****].
3. Android Support. Customer shall support the Android platform as distributed
by Google under the Apache 2.0 (or similar) royalty-free open source license
(“Android”) and shall advocate use of Android to all applicable device makers.
When Customer releases any Customer client applications or services, Customer
shall release Android compatibility for these client applications or services
either before or at the same time that these client applications or services are
released for use on other non-Android platforms. The requirement in the previous
sentence shall not apply to client applications or services that are
specifically designed for specialized use on a particular non-Android platform.
For avoidance of doubt, this paragraph does not preclude Customer from offering
non-Android platforms to mobile device makers and Customer Subscribers.
4. Dual-Mode Qualification. Customer shall invite Google to participate as a
member of the Customer technical team working on dual-mode qualification.
5. Video on Customer Network. Google and Customer shall collaborate to enable
high quality mobile video on the Customer Network.
6. Widgets. Google and Customer shall collaborate on a variety of widgets that
shall take advantage of the Customer Network. If technically feasible and
commercially reasonable, the focus of this collaboration may include
enhancements to the Google applications and services described in this Agreement
as well as new widgets that uniquely take advantage of aspects of the Customer
Network, such as location data and quality of service.
7. Maps and Location Data Collaboration. Google and Customer shall collaborate
on a variety of applications and services that shall take advantage of the
location data collected by Customer.
8. Other Collaborations. Google and Customer reasonably shall engage in
experimental collaborations for new applications and services.
Confidential

J-1



--------------------------------------------------------------------------------



 



Rider K
Privacy and Data Protection
1. Additional Definitions
1.1. “Subscriber Registration Information” means that portion of Subscriber
registration information provided by Subscribers to Customer and Google through
the registration process that is required by Google to enable the “single sign
on” functionality for the Hosted Communication Services.
1.2. “Other Subscriber Information” means all information about Subscribers that
either Customer collects in association with its provision of Subscriber
services or that Google collects in association with its provision of the Google
products and services, but excluding Search Query Data, Search IP Address Data,
Search User Agent Data, and Subscriber Registration Information.
1.3. “Search IP Address Data” means the IP addresses of Subscribers that submit
a search query into a Local Search Box, a WebSearch Box, or GMSS Box as
collected from Subscribers through the Sites, Customer Desktop Applications,
GMSS Sites, or Customer Phone Applications for the purpose of being made
separately available to Customer and Google.
1.4. “Search Query Data” means the search keywords entered by Subscribers into a
Local Search Box, a WebSearch Box, or GMSS Box as collected from Subscribers
through the Sites, Customer Desktop Applications, GMSS Sites, or Customer Phone
Applications for the purpose of being made separately available to Customer and
Google.
1.5. “Search User Agent Data” means the browser version, language, and host
operating system of Subscribers’ systems used to enter search queries.
2. Ownership and Use of Information and Data
2.1. [*****].
2.2. [*****].
2.3. [*****].
2.4. [*****].
3. Privacy Laws. Each party will comply with all privacy, data and information
security, and other laws, regulations and governmental and industry standards
and requirements that apply to it and its performance under this Agreement.
During the Term, neither party will knowingly take any action that could
contribute to or cause the other party to be in violation of any laws.
4. Customer Portal Control; Presentation of Privacy Policies; Safeguards.
4.1. Customer Portal Control. Customer shall have sole and exclusive control
over the Customer Portal, including without limitation, control over any web
pages or other mechanisms used by Customer to provide terms, disclosures or
notifications to Subscribers, provided that (1) Google maintains its approval
rights over the way Customer deploys the Google products and services as
otherwise described in this Agreement, (2) Google maintains the right to approve
the appearance of its Brand Features on the Sites as described in the Agreement,
and (3) the other requirements described in this Section 4 shall apply. Google
acknowledges that Customer may require that Subscribers be bound by certain
Customer terms and conditions and policies governing use of various services
(other than the Google products and services made available by Google) within
the Customer Portal as well as the use of the Customer Portal (“Customer
Subscriber Terms”). Notwithstanding the above or anything else to the contrary,
Google shall have no responsibility for enforcing any of the foregoing Customer
Subscriber Terms entered into between Customer and any Subscriber.
4.2. Presentation of Privacy Policies. The parties agree that they will
independently prepare their respective privacy policies in a manner that is
clear, accurate, current and conspicuous. Each of the parties also agree that
its own privacy policy will, at a minimum, provide adequate and appropriate
notice and disclosure to Subscribers with respect to its
Confidential

K-1



--------------------------------------------------------------------------------



 



collection, use, transfer, storage and other aspects of its handling of data.
For purposes of clarification, Google and Customer each will control its own
privacy policy.
4.3. Safeguards. The parties acknowledge that they are each responsible for
protecting against any unauthorized collection, disclosure and use of, and
access to, any and all Search Query Data, Search IP Address Data, Search User
Agent Data, Subscriber Registration Information, and Other Subscriber
Information in its possession or over which it has temporary or permanent
control. Accordingly, each party agrees to employ appropriate administrative,
physical, and technical safeguards that are designed to prevent the unauthorized
collection, access, disclosure, and use of such Subscriber information.
5. Location of Information. To the extent consistent with applicable law and the
Google Privacy Policy, Google may store and process the Search Query Data,
Search IP Address Data, Search User Agent Data, Subscriber Registration Data,
and Other Subscriber Information (that it collects pursuant to section 2.4(b)
above), in the United States or any other country in which Google or its agents
maintain facilities; provided that Google privacy and security standards
applicable to the United States shall be maintained in such other countries with
respect to such data (except where higher security standards with respect to
such foreign storage and processing are required by applicable law or
regulation). To the extent consistent with applicable law and the applicable
Customer privacy policy, Customer may store and process the Search Query Data,
Search IP Address Data, Search User Agent Data, Subscriber Registration Data,
and Other Subscriber Information (that it collects pursuant to section 2.4(a)
above), in the United States or any other country in which Customer or its
agents maintain facilities; provided that Customer privacy and security
standards applicable to the United States shall be maintained in such other
countries with respect to such data (except where higher security standards with
respect to such foreign storage and processing are required by applicable law or
regulation).
6. Miscellaneous. The rights and obligations in Sections 2, 3, and 5 of this
Rider will survive the termination or expiration of this Agreement for any
reason. The parties agree that this Rider is intended to address the collection,
holding, use and disclosure of data under the Agreement, and will interpret the
provisions of the Agreement consistent with that understanding. Because a breach
of any Google’s obligations in Section 2 of this Rider may result in irreparable
harm to Customer, for which monetary damages may not provide a sufficient
remedy, Customer may seek both monetary damages and equitable relief for such a
breach. Because a breach of any Customer’s obligations in Section 2 of this
Rider may result in irreparable harm to Google, for which monetary damages may
not provide a sufficient remedy, Google may seek both monetary damages and
equitable relief for such a breach.
Confidential

K-2